EXECUTION VERSION













364-DAY BRIDGE TERM LOAN AGREEMENT
dated as of July 15, 2014




among
TYSON FOODS, INC., 
as Borrower
The Lenders Party Hereto
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent
___________________________
MORGAN STANLEY SENIOR FUNDING, INC. AND J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners 
 
and 

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent 

 






    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page


ARTICLE I
 
 
 
Definitions
SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Classification of Loans and Borrowings
26


SECTION 1.03.
Terms Generally
26


SECTION 1.04.
Accounting Terms; GAAP
27


SECTION 1.05.
Currency Translations
28


ARTICLE II
 
 
 
The Credits
SECTION 2.01.
The Commitments
28


SECTION 2.02.
Loans and Borrowings
28


SECTION 2.03.
Requests for Borrowings
29


SECTION 2.04.
[Reserved]
29


SECTION 2.05.
[Reserved]
29


SECTION 2.06.
[Reserved]
29


SECTION 2.07.
Funding of Borrowings
29


SECTION 2.08.
Interest Elections
30


SECTION 2.09.
Optional Termination and Reduction of Commitments and Prepayment of Loans
31


SECTION 2.10.
Repayment of Loans; Evidence of Debt
32


SECTION 2.11.
Mandatory Termination of Commitments
32


SECTION 2.12.
Fees
33


SECTION 2.13.
Interest
34


SECTION 2.14.
Alternate Rate of Interest
35


SECTION 2.15.
Increased Costs
36


SECTION 2.16.
Break Funding Payments
37


SECTION 2.17.
Taxes
37


SECTION 2.18.
Payments Generally; Allocation of Proceeds; Sharing of Set-offs
40


SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
42


SECTION 2.20.
[Reserved]
43


SECTION 2.21.
Defaulting Lenders
43


ARTICLE III
 
 
 
Representations and Warranties
SECTION 3.01.
Organization; Powers
43


SECTION 3.02.
Authorization; Enforceability
44


SECTION 3.03.
Governmental Approvals; No Conflicts
44


SECTION 3.04.
Financial Condition; No Material Adverse Change
44




i
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




SECTION 3.05.
Properties
45


SECTION 3.06.
Litigation and Environmental Matters
45


SECTION 3.07.
Compliance with Laws and Agreements
45


SECTION 3.08.
Investment Company Status
45


SECTION 3.09.
Taxes
45


SECTION 3.10.
ERISA
45


SECTION 3.11.
Disclosure
46


SECTION 3.12.
Insurance
46


SECTION 3.13.
Use of Proceeds; Margin Regulations
46


SECTION 3.14.
Labor Matters
46


SECTION 3.15.
Subsidiaries
46


SECTION 3.16.
Event of Default
47


SECTION 3.17.
OFAC
47


SECTION 3.18.
Money Laundering, FCPA and Counter-Terrorist Financing Laws
47


SECTION 3.19.
Solvency
47


ARTICLE IV
 
 
 
Conditions
SECTION 4.01.
Effective Date
47


SECTION 4.02.
Initial Closing Date
48


SECTION 4.03.
Subsequent Borrowing Dates
49


ARTICLE V
 
 
 
Affirmative Covenants
SECTION 5.01.
Financial Statements and Other Information
50


SECTION 5.02.
Notices of Material Events
52


SECTION 5.03.
Existence; Conduct of Business
52


SECTION 5.04.
Payment of Obligations
52


SECTION 5.05.
Maintenance of Properties
53


SECTION 5.06.
Books and Records; Inspection Rights
53


SECTION 5.07.
Compliance with Laws
53


SECTION 5.08.
Use of Proceeds; Margin Regulations
53


SECTION 5.09.
Insurance
54


SECTION 5.10.
Consummation of Merger
54


SECTION 5.11.
Further Assurances
54


ARTICLE VI
 
 
 
Negative Covenants
SECTION 6.01.
Indebtedness
54


SECTION 6.02.
Liens
56


SECTION 6.03.
Fundamental Changes; Business Activities
58


SECTION 6.04.
Asset Sales
58




ii
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




SECTION 6.05.
[Reserved]
59


SECTION 6.06.
Swap Agreements
59


SECTION 6.07.
Transactions with Affiliates
59


SECTION 6.08.
[Reserved]
59


SECTION 6.09.
Interest Expense Coverage Ratio
59


SECTION 6.10.
Debt to Capitalization Ratio
59


ARTICLE VII
 
 
 
Events of Default
ARTICLE VIII
 
 
 
The Administrative Agent
ARTICLE IX
 
 
 
Miscellaneous
 
 
 
SECTION 9.01.
Notices
64


SECTION 9.02.
Waivers; Amendments
65


SECTION 9.03.
Expenses; Indemnity; Damage Waiver
66


SECTION 9.04.
Successors and Assigns
68


SECTION 9.05.
Survival
72


SECTION 9.06.
Counterparts; Integration; Effectiveness
72


SECTION 9.07.
Severability
72


SECTION 9.08.
Right of Setoff
72


SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
73


SECTION 9.10.
WAIVER OF JURY TRIAL
73


SECTION 9.11.
Headings
74


SECTION 9.12.
Confidentiality
74


SECTION 9.13.
USA PATRIOT Act
75


SECTION 9.14.
No Fiduciary Relationship
75


SECTION 9.15.
Interest Rate Limitation
75


SECTION 9.16.
Release of Guarantees
75


SECTION 9.17.
Regulation U Representation by Lenders
76


 
 
 
SCHEDULES:
 
 
 
 
 
Schedule I
Pricing Schedule
 
Schedule II
Commitment Schedule
 
Schedule 3.06
Disclosed Matters
 
Schedule 3.12
Insurance
 
Schedule 3.15
Subsidiaries
 
Schedule 6.01
Existing Indebtedness
 


iii
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




Schedule 6.02
Existing Liens
 
Schedule 9.04(c)(vi)
Voting Participants
 
 
 
 
EXHIBITS:
 
 
Exhibit A
Form of Assignment and Assumption
 
Exhibit B
Form of Guarantee Agreement
 
Exhibit C
Form of Borrowing Request
 
Exhibit D
Form of Interest Election Request
 
Exhibit E
Form of Compliance Certificate
 
Exhibit F
Form of Solvency Certificate
 
Exhibit G
Form of Note
 
Exhibit H
Form of U.S. Tax Compliance Certificate
 




iv
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




364-DAY BRIDGE TERM LOAN AGREEMENT, dated as of July 15, 2014 (as it may be
amended or modified from time to time, this “Agreement”), among TYSON FOODS,
INC., a Delaware corporation (the “Borrower”), the Lenders party hereto, and
MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent.
The parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement and in any Schedules
and Exhibits to this Agreement, the following terms have the meanings specified
below:
“2016 Notes” means the Borrower’s 6.60% Senior Notes due 2016.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquired Business” means, collectively, the Target together with its
Subsidiaries.
“Acquired Business Material Adverse Effect” shall mean any event, change,
effect, development, state of facts, condition, circumstance or occurrence that,
individually or in the aggregate with all other events, changes, effects,
developments, states of facts, conditions, circumstances and occurrences, (i)
would, or would reasonably be expected to, prevent, materially delay or
materially impede the ability of the Target to consummate the Transactions (as
defined in the Acquisition Agreement) and the other transactions contemplated by
the Acquisition Agreement or (ii) is, or would reasonably be expected to be,
materially adverse to the business, results of operations, properties, assets,
liabilities, operations or financial condition of the Target and the Company
Subsidiaries, taken as a whole; provided that none of the following (or the
results thereof) shall be taken into account, either alone or in combination, in
determining whether an Acquired Business Material Adverse Effect has occurred
for purposes of clause (ii) of this definition: (A) any changes in general
United States or global economic conditions, (B) any changes in the general
conditions of the industries in which the Target and the Company Subsidiaries
operate, (C) any decline in the market price or trading volume of the Securities
of the Target, in and of itself (it being understood that the underlying events,
changes, effects, developments, states of facts, conditions, circumstances and
occurrences giving rise to or contributing to such decline may be deemed to
constitute, or be taken into account in determining whether there has been, an
Acquired Business Material Adverse Effect), (D) any failure, in and of itself,
by the Target to meet any internal or published projections, forecasts,
estimates or predictions in respect of revenues, earnings or other financial or
operating metrics for any period (it being understood that the underlying
events, changes, effects, developments, states of facts, conditions,
circumstances and occurrences giving rise to or contributing to such failure may
be deemed to constitute, or be taken into account in determining whether there
has been, an Acquired Business Material Adverse Effect), (E) the execution and
delivery of the Acquisition Agreement or the public announcement or pendency of
the Transactions (as defined in the Acquisition Agreement) or any of the other
transactions contemplated by the Acquisition Agreement, other than for purposes
of Section 4.4 or Section 4.15(m) of the Acquisition Agreement or clause (d) of
Annex A of the Acquisition Agreement (insofar as it relates to Section 4.4 or
Section 4.15(m) of the Acquisition Agreement), (F) compliance with the terms of,
or the taking of any action required by, the Acquisition Agreement, (G) any
change in applicable Law or GAAP (or authoritative interpretations thereof) or
(H) the outbreak or escalation of hostilities, any acts of war, sabotage or
terrorism, or any escalation or worsening of any such acts of war, sabotage or
terrorism; except, in the cases of clauses




--------------------------------------------------------------------------------




(A), (B), (G) and (H), to the extent that the Target and the Company
Subsidiaries, taken as a whole, are disproportionately adversely affected
thereby in any material respect as compared to other participants in the
industries in which the Target and the Company Subsidiaries operate. In this
paragraph, each capitalized term that is not defined in any other provision in
this Agreement shall have the meaning given to such term in the Acquisition
Agreement (as of July 1, 2014).
“Acquisition” means the acquisition of the Target by the Borrower (through its
wholly-owned subsidiary) by way of (i) a tender offer (the “Tender Offer”) for
the Target Shares for a purchase price consisting of cash consideration set
forth in the Tender Offer Documents, and (ii) a subsequent merger (the
“Merger”), in each case, pursuant to the Acquisition Documents.
“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of July 1, 2014, among the Borrower, HMB Holdings, Inc. and the Target.
“Acquisition Agreement Representations” means the representations made by or on
behalf of the Acquired Business in the Acquisition Agreement that are material
to the interests of the Lenders (in their capacities as such), but only to the
extent that the Borrower (or a Subsidiary) has the right to terminate its
obligations to consummate the Acquisition under the Acquisition Agreement as a
result of a breach of such representations in the Acquisition Agreement.
“Acquisition Documents” means collectively the Acquisition Agreement and the
Tender Offer Documents, as they may be amended, supplemented or otherwise
modified from time to time in accordance with the terms of this Agreement.
“Additional Obligations” has the meaning set forth in the Guarantee Agreement.
“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the Eurocurrency Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate for such Interest
Period.
“Administrative Agent” means Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent for the Lenders hereunder, and its successors
in such capacity as provided in Article VIII.
“Administrative Questionnaire” means an administrative questionnaire, in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that for purposes of Section 6.07, the term “Affiliate” shall also mean
any Person that is an executive officer or director of the Person specified, any
Person that directly or indirectly beneficially owns Equity Interests in the
Person specified representing 10% or more of the aggregate ordinary voting power
or the aggregate equity value represented by the issued and outstanding Equity
Interests in the Person specified and any Person that would be an Affiliate of
any such beneficial owner pursuant to this definition (but without giving effect
to this proviso).
“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% per

2
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




annum and (c) the Adjusted Eurocurrency Rate for a one month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1% per annum, provided that, for the avoidance of doubt, the
Adjusted Eurocurrency Rate for any day shall be based on the rate appearing on
the Reuters LIBOR 01 page (or on any successor or substitute page of such page)
at approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted Eurocurrency Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted Eurocurrency Rate, respectively.
“Applicable Percentage” means at any time, with respect to any Lender, a
percentage equal to a fraction, the numerator of which is such Lender’s
Commitment and the denominator of which is the Total Commitment, in each case at
such time. If, however, the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of determination.
“Applicable Rate” has the meaning assigned to such term in the Pricing Schedule.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.
“Arrangers” means the Joint Lead Arrangers named on the cover of this Agreement.
“Arrangers Fee Letter” means that certain Second Amended and Restated Fee
Letter, dated as of June 9, 2014, among the Borrower, the Arrangers and JPMorgan
Chase Bank, N.A.
“ASC 815” means Financial Accounting Standards Board, Accounting Standards
Codification 815, Derivatives and Hedging (as such may be amended, supplemented
or replaced).
“Asset Sale” means a sale, transfer, license, lease or other disposition
(including as a result of a Casualty Event) on or after June 9, 2014, by the
Borrower or any of its Subsidiaries of any property, the Net Cash Proceeds of
which are in excess of $100,000,000 in the aggregate for all such transactions
consummated following such date (other than (i) the sale of inventory or the
disposition of other assets in the ordinary course of business and (ii) a sale,
transfer, license, lease or other disposition to the Borrower and/or any of its
Subsidiaries).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Borrower.
“Availability Termination Date” shall mean the earliest to occur of (i) the date
that is 120 days following the Initial Closing Date and (ii) the date of the
consummation of the Merger.
“Board” means the Board of Governors of the Federal Reserve System of the U.S.
(or any successor thereto).
“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

3
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing of Loans in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Casualty Event” means any loss, damage or destruction of the Borrower’s or its
Subsidiaries’ property that is insured or the condemnation of the Borrower’s or
its Subsidiaries’ property.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act, and the rules of the SEC thereunder as in effect on
the Effective Date) other than the Permitted Holders of Equity Interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests in the Borrower or (b) a “Change of
Control” (or other defined term having a similar purpose) as defined under any
of the Covered Notes or in any document governing any refinancing thereof;
provided, however, that for purposes of clause (a), the Permitted Holders shall
be deemed to beneficially own any Equity Interests of the Borrower held by any
other Person (the “parent entity”) so long as the Permitted Holders beneficially
own (as so defined), directly or indirectly, in the aggregate a majority of the
voting power of the Equity Interests of the parent entity.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented, promulgated or issued.
“Chief Financial Officer” means, with respect to any Person, the chief financial
officer of such Person.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, such Lender’s commitment to
make Loans to the Borrower pursuant to Section 2.01 in an aggregate principal
amount at any time outstanding not to exceed the amount set forth opposite such
Lender’s name on the Commitment Schedule, as such

4
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




commitment may be (a) reduced from time to time pursuant to Section 2.09, 2.11,
2.19(b) or 9.02(c), and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable. The initial amount of the Total Commitment is
$5,700,000,000.
“Commitment Fees” shall have the meaning assigned to such term in Section
2.12(a).
“Commitment Schedule” means Schedule II attached hereto.
“Commitment Termination Date” means December 1, 2014, if the Initial Closing
Date shall not have occurred on or prior thereto; provided that to the extent
that pursuant to Section 8.1(b)(ii) of the Acquisition Agreement (as of July 1,
2014), the “Outside Date” (as defined in the Acquisition Agreement) is extended
to April 1, 2015, the Commitment Termination Date shall be automatically
extended to April 1, 2015 (and the Borrower shall provide prompt written notice
of such extension to the Administrative Agent, which shall promptly notify the
Lenders).
“Committed Term Debt Financing” means any committed but unfunded loans under any
term loan facility or term bank debt (except for Excluded Debt) entered into
with Investment Grade Lenders after June 9, 2014, for which (i) the specific
purpose is financing the Acquisition, (ii) the Borrower or any of its
Subsidiaries is the borrower and (iii) the conditions precedent to the
availability of such facility on the Initial Closing Date are not less favorable
to the Borrower than the conditions in Article IV of this Agreement and do not
contain any conditions that do not correspond to those set forth in Article IV
of this Agreement.
“Competitor” means any Person (or a reasonably identifiable Affiliate of such
Person) that competes with the Borrower and its Subsidiaries in the industries
in which they conduct their business.
“Consolidated Cash Interest Expense” means, for any period, the excess of (a)
the sum, without duplication, of (i) interest expense during such period
(including imputed interest expense in respect of Capital Lease Obligations and
taking into account net payments under Swap Agreements entered into to hedge
interest rates that would be included in the computation of interest expense
under GAAP to the extent such net payments are allocable to such period in
accordance with GAAP) of the Borrower and its consolidated Subsidiaries,
determined on a consolidated basis in accordance with GAAP, (ii) the interest
expense that would be imputed for such period in respect of Synthetic Leases of
the Borrower and its consolidated Subsidiaries if such Synthetic Leases were
accounted for as Capital Lease Obligations, determined on a consolidated basis
in accordance with GAAP, (iii) any interest or other financing costs becoming
payable during such period in respect of Indebtedness of the Borrower or its
consolidated Subsidiaries to the extent such interest or other financing costs
shall have been capitalized rather than included in Consolidated Interest
Expense for such period in accordance with GAAP, (iv) any cash payments made
during such period in respect of amounts referred to in clause (b)(ii) below
that were amortized or accrued in a previous period (other than any such cash
payments in respect of the Senior Notes) and (v) to the extent not otherwise
included in Consolidated Interest Expense, commissions, discounts, yield and
other fees and charges incurred in connection with Securitization Transactions
which are payable to any person other than the Borrower or any Subsidiary, and
any other amounts comparable to or in the nature of interest under any
Securitization Transaction, including losses on the sale of assets relating to
any receivables securitization transaction accounted for as a “true sale”, minus
(b) the sum of (i) to the extent included in Consolidated Interest Expense for
such period, noncash amounts attributable to amortization or write-off of
capitalized interest or other financing costs paid in a previous period, (ii) to
the extent included in Consolidated Interest Expense for such period, noncash
amounts attributable to amortization of debt discounts or accrued interest
payable in kind for such period, and (iii) to the extent included in such

5
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




Consolidated Interest Expense for such period, noncash amounts attributable to
Swap Agreements pursuant to GAAP, including as a result of the application of
ASC 815. For purposes of calculating Consolidated Cash Interest Expense for any
period, if during such period the Borrower or any Subsidiary shall have
consummated a Material Acquisition or a Material Disposition, Consolidated Cash
Interest Expense for such period shall be calculated after giving pro forma
effect thereto in accordance with Section 1.04(b). The Senior Notes Premium
Amount paid to holders of the Senior Notes in connection with the prepayment or
redemption thereof shall be disregarded for purposes of calculating Consolidated
Cash Interest Expense for any period.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv)
extraordinary noncash losses for such period, (v) noncash charges to the extent
solely attributable to unrealized losses under ASC 815 (provided that any cash
payment made with respect to any such noncash charge shall be subtracted in
computing Consolidated EBITDA during the period in which such cash payment is
made (it being understood that the provision of cash collateral shall not
constitute a “payment” for these purposes)), and (vi) noncash charges (including
goodwill writedowns) for such period (provided that any cash payment made with
respect to any such noncash charge shall be subtracted in computing Consolidated
EBITDA during the period in which such cash payment is made) and minus (b)
without duplication and to the extent included in determining such Consolidated
Net Income, the sum of (i) any extraordinary noncash gains for such period, (ii)
noncash gains to the extent solely attributable to unrealized gains under ASC
815 (provided that any cash received with respect to any such noncash gain shall
be added in computing Consolidated EBITDA during the period in which such cash
is received) and (iii) nonrecurring noncash gains for such period (provided that
any cash received with respect to any such nonrecurring noncash gain shall be
added in computing Consolidated EBITDA during the period in which such cash is
received), all determined on a consolidated basis in accordance with GAAP. For
purposes of calculating Consolidated EBITDA for any period, if during such
period the Borrower or any Subsidiary shall have consummated a Material
Acquisition or a Material Disposition, Consolidated EBITDA for such period shall
be calculated after giving pro forma effect thereto in accordance with Section
1.04(b).
“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP. For purposes of calculating
Consolidated Interest Expense for any period, if during such period the Borrower
or any Subsidiary shall have consummated a Material Acquisition or a Material
Disposition, Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto in accordance with Section 1.04(b).
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its consolidated Subsidiaries for such period (taken
as a single accounting period) determined in conformity with GAAP, excluding (to
the extent otherwise included therein) any gains or losses, together with any
related provision for taxes, realized upon any sale of assets other than in the
ordinary course of business; provided, however, that (other than for purposes of
any calculation made on a Pro Forma Basis) there shall be excluded from
Consolidated Net Income the net income (or loss) of (a) any Person accrued prior
to the earlier of the date such Person becomes a Subsidiary of the Borrower or
any of its consolidated Subsidiaries or is merged into or consolidated with the
Borrower or any of its consolidated Subsidiaries or such Person’s assets are
acquired by the Borrower or any of its consolidated Subsidiaries or (b) any
Variable Interest Entity.

6
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




“Consolidated Net Tangible Assets” means, at any date, total assets of the
Borrower and its consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP minus (a) current liabilities (excluding short-term
Indebtedness and the current portion of long-term Indebtedness) of the Borrower
and its consolidated Subsidiaries and (b) goodwill and other intangible assets
of the Borrower and its consolidated Subsidiaries, in each case determined on a
consolidated basis in accordance with GAAP.
“Consolidated Total Capitalization” means, on any date, the sum as of such date
of (a) Debt to Capitalization Ratio Indebtedness as of such date and (b) total
shareholders’ equity as of such date, determined on a consolidated basis in
accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto. Solely for purposes of the definition of
“Affiliate”, “Control” shall also mean the possession, directly or indirectly,
of the power to vote 10% or more of the securities having ordinary voting power
for the election of directors (or persons performing similar functions) of a
Person.
“Corporate Rating” means, at any time, (a) the Borrower’s corporate credit
rating then in effect (or at any time when there is no corporate credit rating
in effect, the Borrower’s Index Rating) from S&P, (b) the Borrower’s corporate
family rating then in effect (or at any time when there is no corporate family
rating in effect, the Borrower’s Index Rating) from Moody’s and (c) the
Borrower’s issuer default rating then in effect (or at any time when there is no
issuer default rating in effect, the Borrower’s Index Rating) from Fitch.
“Covered Notes” means each of the 2016 Notes, the Borrower’s 7% Notes due 2018,
the Borrower’s 4.50% Senior Notes due 2022 and the Borrower’s 7% Senior Notes
due 2028.
“Debt Issuance” means the borrowing or other incurrence of Indebtedness for
Borrowed Money (including the sale or issuance of debt securities) by the
Borrower or its Subsidiaries, other than (i) Excluded Debt and (ii) Funded Term
Debt Financing.
“Debt to Capitalization Ratio” means, on any date, the ratio of (a) Debt to
Capitalization Ratio Indebtedness as of such date, to (b) Consolidated Total
Capitalization as of such date.
“Debt to Capitalization Ratio Indebtedness” means, on any date, determined on a
consolidated basis in accordance with GAAP, Indebtedness for Borrowed Money as
of such date, less, to the extent included in Indebtedness for Borrowed Money,
the amount of Indebtedness of Variable Interest Entities (other than
Indebtedness of any SPE Subsidiary) that is not also Indebtedness of the
Borrower or any Subsidiary (other than a Variable Interest Entity that is not an
SPE Subsidiary) of the type referred to in clause (2) of the definition of
Indebtedness for Borrowed Money. Any reference in this Agreement to Debt to
Capitalization Ratio Indebtedness of a Subsidiary shall exclude any Indebtedness
of such Subsidiary that is owed to the Borrower or another Subsidiary, except to
the extent such Indebtedness shall have been transferred or pledged to a Person
other than the Borrower or a Subsidiary.
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund its portion of any Borrowing within three Business
Days of the date on which it shall have been required to fund the same unless
such Lender notifies the Administrative Agent and the Borrower in

7
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




writing that such failure is the result of such Lender’s determination in good
faith that one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in such writing) has not been satisfied, (b) notified the Borrower,
the Administrative Agent or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
commits to extend credit generally (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination in good faith that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) failed, within three Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans,
provided that such Lender will cease to be a Defaulting Lender upon providing
such confirmation as requested, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute, or (e) (i) become or is determined by a Governmental
Authority to be insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a public bankruptcy or insolvency proceeding, or has
had a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian publicly appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, unless in the case of any Lender referred to in
this clause (e) the Borrower and the Administrative Agent shall be satisfied
that such Lender intends, and has all approvals required to enable it, to
continue to perform its obligations as a Lender hereunder, provided that for
purposes of this clause (e), a Lender shall not qualify as a Defaulting Lender
solely as a result of the acquisition or maintenance of an ownership interest in
such Lender or its parent company, or of the exercise of control over such
Lender or any Person controlling such Lender, by any governmental authority or
instrumentality thereof.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 or in any SEC Filing.
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:
(a)    matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;
(b)    is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests); or
(c)    is redeemable (other than solely for Equity Interests in such Person that
do not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests)

8
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




or is required to be repurchased by such Person or any of its Affiliates, in
whole or in part, at the option of the holder thereof;
in each case, on or prior to the date one year after the Maturity Date;
provided, however, that an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale” or a “change of control”
occurring prior to the date one year after the Maturity Date shall not
constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of all the Loans and all other
Obligations under the Loan Documents that are accrued and payable and the
termination of the Commitments.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the U.S., any State thereof or the District of Columbia.
“dollars” or “$” refers to lawful money of the U.S.
“Duration Fees” shall have the meaning assigned to such term in Section 2.12(b).
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Environmental Laws” means all treaties, laws (including common law), rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to the environment, the preservation
or reclamation of natural resources, the generation, management, use, presence,
release or threatened release of, or exposure to, any Hazardous Material or to
health and safety matters.
“Environmental Liability” means liabilities, obligations, claims, actions,
suits, judgments, or orders under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
reasonable fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those arising from or relating to (a) any
actual or alleged violation of any Environmental Law or permit, license or
approval issued thereunder, (b) the generation, use, handling, transportation,
storage, treatment, disposal or arrangement for disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, any warrants, options or
other rights entitling the holder thereof to purchase or acquire any such equity
interest.
“Equity Issuance” means the issuance of any Equity Interests (including,
equity-linked securities) in the Borrower or any of its Subsidiaries, other than
(i) pursuant to any employee stock or other compensation plans and grants to
employees made in the ordinary course of business, (ii) by the Borrower’s
Subsidiaries to the Borrower or any of its Subsidiaries and (iii) directors’
qualifying shares and/or other nominal amounts required to be held by persons
other than the Borrower or its Subsidiaries under any applicable Requirement of
Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

9
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the complete or partial
withdrawal of the Borrower or any ERISA Affiliate from any Plan or Multiemployer
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or notification that a Multiemployer Plan is in
reorganization; (c) the filing of a notice of intent to terminate a Plan or the
treatment of a Multiemployer Plan amendment as a termination under Section 4041
or 4041A of ERISA; (d) the institution of proceedings to terminate a Plan or a
Multiemployer Plan by the PBGC; (e) the failure to make required contributions
under Section 412 of the Code or Section 302 of ERISA; (f) the failure of any
Plan to satisfy the minimum funding standard (as defined in Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan; (g) a determination that
any Plan is in “at risk” status (as defined in Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA); (h) the receipt by the Borrower or any ERISA
Affiliate of any notice imposing Withdrawal Liability or a determination that a
Multiemployer Plan is insolvent or is in reorganization, within the meaning of
Title IV of ERISA, or in “endangered” or “critical” status (within the meaning
of Section 432 of the Code or Section 305 of ERISA); (i) the occurrence of a
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code or
Section 406 of ERISA) with respect to which the Borrower or any ERISA Affiliate
is a “disqualified person” (within the meaning of Section 4975 of the Code) or a
“party in interest” (within the meaning of Section 406 of ERISA) or with respect
to which the Borrower or any such ERISA Affiliate could otherwise be liable in
an amount that could reasonably be expected to result in a Material Adverse
Effect; and (j) any other event or condition which constitutes or might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Borrower or any
ERISA Affiliate.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Eurocurrency Rate.
“Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate appearing on Reuters LIBOR 01 page (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “Eurocurrency Rate” with respect to such Eurocurrency
Borrowing for such Interest Period shall be the rate at which dollar deposits of
an amount comparable to the amount of such Eurocurrency Borrowing and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.

10
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




“Excluded Debt” means (i) intercompany Indebtedness among the Borrower and/or
its Subsidiaries, (ii) ordinary course foreign credit lines existing as of the
date hereof (whether drawn or undrawn and including any renewal, extension or
replacement thereof), (iii) credit extensions under the Existing Credit
Agreement (including pursuant to extensions, modifications or replacements
thereof) up to $1,250,000,000, (iv) commercial paper issuances, (v) purchase
money Indebtedness, Capital Lease Obligations, industrial revenue bonds and
similar obligations, in each case, incurred in the ordinary course of business,
(vi) leasing activities in the ordinary course of business and (vii) other
Indebtedness for Borrowed Money (other than the Permanent Financing) in an
aggregate principal amount up to $100,000,000.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder or any other Loan Document, (a) any Other Connection
Taxes, (b) U.S. federal withholding Tax imposed by a Requirement of Law
(including FATCA) in effect at the time a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.19(b)), becomes a party to
this Agreement (or designates a new lending office), with respect to any payment
made by or on account of any obligation of a Loan Party to such Foreign Lender,
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts with respect to such withholding Tax under Section
2.17(a), or (c) Taxes attributable to a Lender’s failure to comply with Section
2.17(f).
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
August 9, 2012 (as amended pursuant to that certain Amendment No.1 to the Credit
Agreement, dated as of June 27, 2014), among Tyson Foods, Inc., as borrower, the
subsidiary borrowers party thereto, the lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent, as in effect immediately prior to the
effectiveness of this Agreement on the Effective Date.
“Facility Rating” means, for any rating agency at any time, the rating then in
effect from such rating agency applicable to the Obligations of the Borrower
under this Agreement.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Fee Receiver” means any Person that receives any fees under Section 2.12.
“Fitch” means Fitch Ratings, a wholly owned subsidiary of Fimalac, S.A.
“Foreign Lender” means any Lender (a) with respect to the Borrower (if the
Borrower is not a U.S. Borrower) and any Tax, that is treated as foreign by the
jurisdiction imposing such Tax and (b) with respect to the Borrower (if the
Borrower is a U.S. Borrower), that (1) is not a “U.S. person” as defined by
Section 7701(a)(30) of the Code (a “U.S. Person”), or (2) is a partnership or
other entity treated as a partnership for United States federal income tax
purposes which is a U.S. Person, but only to the extent the

11
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




beneficial owners (including indirect partners if its direct partners are
partnerships or other entities treated as partnerships for United States Federal
income tax purposes) are not U.S. Persons.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Funded Term Debt Financing” means the borrowing or other incurrence of loans
under any term loan facility or term bank debt (except for Excluded Debt)
entered into with Investment Grade Lenders after June 9, 2014, for which (i) the
specific purpose is financing the Acquisition, (ii) the Borrower or any of its
Subsidiaries is the borrower and (iii) the conditions precedent to the
availability of such facility on the Initial Closing Date are not less favorable
to the Borrower than the conditions in Article IV of this Agreement and do not
contain any conditions that are not set forth in Article IV of this Agreement,
but excluding (a) $2,500,000,000 of loans made pursuant to the Term Loan
Agreement and (b) any loans with respect to which the commitments therefor have
previously been applied (in the same amount) to reduce the Commitments pursuant
to Section 2.11(c).
“GAAP” means generally accepted accounting principles in the U.S., including
those set forth in: (a) the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants; (b)
the Accounting Standards Codification of the Financial Accounting Standards
Board; (c) such other statements by such other entity as are approved by a
significant segment of the accounting profession; and (d) the rules and
regulations of the SEC governing the inclusion of financial statements
(including pro forma financial statements) in periodic reports required to be
filed pursuant to Section 13 of the Exchange Act, including opinions and
pronouncements in staff accounting bulletins and similar written statements from
the accounting staff of the SEC.
“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state, provisional, territorial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body such as the European Union or the
European Central Bank) having jurisdiction over the Borrower, any Subsidiary or
any Lender, as the context may require.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantee Agreement” means the Guarantee Agreement among the Borrower, the
other Subsidiary Guarantors and the Administrative Agent, substantially in the
form of Exhibit B.
“Guarantee Requirement” means the requirement that:

12
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




(a)    the Administrative Agent shall have received on the Effective Date from
each of the Borrower and TFM a counterpart of the Guarantee Agreement duly
executed and delivered on behalf of such Person; and
(b)    if any Subsidiary (including TFM, in the event it shall have been
released from its Guarantee under the Guarantee Agreement as provided in Section
9.16(b)) shall be or become actually or contingently liable under any Guarantee
for (i) any Material Indebtedness of the Borrower or (ii) Indebtedness under the
Existing Credit Agreement, the Administrative Agent shall have received a
Guarantor Joinder Agreement, duly executed and delivered on behalf of such
Subsidiary, together with documents and opinions of the type referred to in
paragraphs (b) and (f) of Sections 4.02 with respect to such Subsidiary.
“Guaranteed Obligations” means (a) all Obligations and (b) all Additional
Obligations.
“Guaranteed Parties” has the meaning assigned to such term in the Guarantee
Agreement.
“Guarantor Joinder Agreement” means a Supplement to the Guarantee Agreement
substantially in the form of Exhibit I to the Guarantee Agreement.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including any
petroleum products or byproducts and all other hydrocarbons, radon gas, molds,
asbestos or asbestos-containing materials, urea formaldehyde foam insulation,
polychlorinated biphenyls, chlorofluorocarbons and all other ozone-depleting
substances, infectious or medical wastes and all other substances or wastes of
any nature that are prohibited, limited or regulated pursuant to, or that could
give rise to liability under, any Environmental Law.
“incur” means create, incur, assume, Guarantee or otherwise become responsible
for, and “incurred” and “incurrence” shall have correlative meanings.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business and excluding obligations with respect to letters of credit securing
such trade accounts payable entered into in the ordinary course of business of
such Person to the extent such letters of credit are not drawn upon or, if and
to the extent drawn upon, such drawings are reimbursed no later than the tenth
Business Day following payment on the letter of credit), (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(including payments in respect of non-competition agreements or other
arrangements representing acquisition consideration, in each case entered into
in connection with an acquisition, but excluding (i) accounts payable incurred
in the ordinary course of business on normal commercial terms and not overdue by
more than 60 days, (ii) deferred compensation and (iii) any purchase price
adjustment, earnout or deferred payment of a similar nature (other than in
respect of non-competition agreements and other such arrangements referred to
above) incurred in connection with an acquisition (but only to the extent that
no payment has at the time accrued pursuant to such purchase price adjustment,
earnout or deferred payment obligation)), (e) all Capital Lease Obligations and
Synthetic Lease Obligations of such Person, (f) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty (other than obligations with respect to letters of
credit securing obligations (other than obligations of other Persons described
in clauses (a) through (e) above) entered into in the ordinary course of
business of such Person to the extent such letters of credit are not drawn upon
or, if and to the extent drawn upon, such drawing is reimbursed no later than
the tenth Business Day following payment on the letter of credit), (g) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (h) all Disqualified

13
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




Equity Interests in such Person, valued, as of the date of determination, at the
greater of (i) the maximum aggregate amount that would be payable upon maturity,
redemption, repayment or repurchase thereof (or of Disqualified Equity Interests
or Indebtedness into which such Disqualified Equity Interests are convertible or
exchangeable) and (ii) the maximum liquidation preference of such Disqualified
Equity Interests, (i) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, the amount of such
Indebtedness being deemed to be the lesser of the fair market value (as
determined reasonably and in good faith by the Chief Financial Officer of the
Borrower) of such property or assets and the amount of the Indebtedness so
secured, (j) all Guarantees by such Person of Indebtedness of others, and (k)
all obligations of such Person in respect of Securitization Transactions (valued
as set forth in the definition of Securitization Transaction). Indebtedness
shall not include obligations under any operating lease of property that is not
capitalized on the balance sheet of the Borrower or any Subsidiary, except that
Synthetic Lease Obligations shall constitute Indebtedness. The Indebtedness of
any Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
the foregoing, in connection with the purchase by the Borrower or any Subsidiary
of any business, the term “Indebtedness” will exclude post-closing payment
adjustments to which the seller may become entitled to the extent such payment
is determined by a final closing balance sheet or such payment depends on the
performance of such business after the closing; provided, however, that, at the
time of closing, the amount of any such payment is not determinable and, to the
extent such payment thereafter becomes fixed and determined, the amount is paid
within 60 days thereafter. The amount of Indebtedness of any Person at any date
shall be the outstanding balance at such date of all obligations as described
above; provided, however, that, in the case of Indebtedness sold by the obligor
at a discount, the amount of such Indebtedness at any time shall be the accreted
value thereof at such time. Except as otherwise expressly provided herein, the
term “Indebtedness” shall not include cash interest thereon.
“Indebtedness for Borrowed Money” means the sum, determined on a consolidated
basis in accordance with GAAP, of (1) all Indebtedness of the Borrower and its
consolidated Subsidiaries of the types referred to in clauses (a), (b), (d), (e)
and (k) (as determined in accordance with the second sentence of the definition
of Securitization Transaction) of the definition of Indebtedness plus (2) all
Indebtedness of the Borrower and its consolidated Subsidiaries of the types
referred to in clauses (f), (i) and (j) of the definition of Indebtedness in
respect of such Indebtedness of others of the types referred to in such clauses
(a), (b), (d), (e) and (k) (as determined in accordance with the second sentence
of the definition of Securitization Transaction), but excluding Guarantees of
third party grower Indebtedness. Any reference in this Agreement to Indebtedness
for Borrowed Money of a Subsidiary shall exclude any Indebtedness of such
Subsidiary that is owed to the Borrower or another Subsidiary, except to the
extent such Indebtedness shall have been transferred or pledged to a Person
other than the Borrower or a Subsidiary.
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.
“Index Rating” means, for any rating agency at any time, the rating then in
effect from such rating agency applicable to the Borrower’s senior, unsecured,
non-credit enhanced (other than by guarantees of subsidiaries that also
guarantee the Obligations at such time) long-term debt for borrowed money.
“Initial Closing Date” means the date on which the conditions specified in
Section 4.02 are satisfied (or waived in accordance with Section 9.02).

14
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




“Initial Loans” means the Loans made by the Lenders to the Borrower on the
Initial Closing Date.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Interest Election Request” means a request by the Borrower on behalf of the
Borrower to convert or continue a Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each of March, June, September, and December, (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and (c) with
respect to any Loan, the Maturity Date.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect, provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
“Investment Grade Lenders” means commercial and investment banks, in each case,
whose senior, unsecured, long-term indebtedness has, on any date of
determination, a rating by not less than two of S&P, Moody’s and Fitch, of,
respectively, BBB, Baa2 and BBB, or higher.
“IRS” means the United States Internal Revenue Service.
“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to Section 9.04, other
than any such Person that shall have ceased to be a party hereto pursuant to
Section 9.04.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, the Guarantee Agreement, any promissory
notes issued pursuant to this Agreement and any Guarantor Joinder Agreement, as
well as all other agreements, instruments, documents and certificates identified
in Article IV or otherwise executed and delivered by the Borrower or any of its
Subsidiaries to, or in favor of, the Administrative Agent or any Lenders,
including all powers of attorney, consents, assignments, contracts, notices and
other written materials whether heretofore, now or hereafter executed by or on
behalf of the Borrower or any of its Subsidiaries, or any employee of the
Borrower or any of its Subsidiaries, and delivered to the Administrative Agent
or any Lender in connection

15
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




with this Agreement or the transactions contemplated hereby. Any reference in
this Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.
“Loan Party” means the Borrower and each Domestic Subsidiary that is a party to
a Loan Document.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.
“Material Acquisition” means any acquisition or a series of related acquisitions
(other than solely among the Borrower and the Subsidiaries), of (a) Equity
Interests in any Person if, after giving effect thereto, such Person will become
a Subsidiary or (b) assets comprising all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line or line of business of) any Person; provided that the aggregate
consideration therefor (including Indebtedness assumed in connection therewith,
all obligations in respect of deferred purchase price (including obligations
under any purchase price adjustment but excluding earnout or similar payments)
and all other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $50,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, condition (financial or otherwise) or
liabilities (including contingent liabilities) of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of any Loan Party to perform its
material obligations under any Loan Document to which it is a party, or (c) the
rights of or benefits available to the Administrative Agent or the Lenders under
this Agreement or any other Loan Document.
“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions (other than solely
among the Borrower and the Subsidiaries), of (a) all or substantially all the
issued and outstanding Equity Interests in any Person that are owned by the
Borrower or any Subsidiary or (b) assets comprising all or substantially all the
assets of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of) any Person; provided that the
aggregate consideration therefor (including Indebtedness assumed by the
transferee in connection therewith, all obligations in respect of deferred
purchase price (including obligations under any purchase price adjustment but
excluding earnout or similar payments) and all other consideration payable in
connection therewith (including payment obligations in respect of noncompetition
agreements or other arrangements representing acquisition consideration))
exceeds $50,000,000.
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate outstanding principal amount
exceeding $75,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any of its Subsidiaries
in respect of any Swap Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.
“Material Subsidiary” means each Subsidiary of the Borrower that is not a Loan
Party (a) the consolidated total assets of which equal 3.75% or more of the
consolidated total assets of the Borrower or (b) the consolidated revenues of
which equal 3.75% or more of the consolidated revenues of the

16
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




Borrower, in each case as of the end of or for the most recent period of four
consecutive fiscal quarters of the Borrower for which financial statements have
been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first
delivery of any such financial statements, as of the end of or for the period of
four consecutive fiscal quarters of the Borrower ended June 30, 2012); provided
that if at the end of or for any such most recent period of four consecutive
fiscal quarters the combined consolidated total assets or combined consolidated
revenues of all Subsidiaries that under clauses (a) and (b) above would not
constitute Material Subsidiaries shall have exceeded 10% of the consolidated
total assets of the Borrower or 10% of the consolidated revenues of the Borrower
(calculated without duplication of assets or revenues), then one or more of such
excluded Subsidiaries shall for all purposes of this Agreement be deemed to be
Material Subsidiaries in descending order based on the amounts of their
consolidated total assets or consolidated revenues, as the case may be, until
such excess shall have been eliminated.
“Maturity Date” means the date that is the earlier of (x) 364 days from the
Initial Closing Date or, if such date is not a Business Day, then the
immediately preceding Business Day and (y) the date of acceleration of the Loans
pursuant to Article VII hereof.
“Merger” has the meaning given thereto in the definition of “Acquisition”.
“Moody’s” means Moody’s Investors Service, Inc.
“MSSF” means Morgan Stanley Senior Funding, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Cash Proceeds” means, with respect to any Asset Sale, Debt Issuance, Equity
Issuance or Funded Term Debt Financing, (a) the proceeds in cash or cash
equivalents (including, in the case of any Casualty Event, insurance,
condemnation or similar proceeds) received (including into escrow (and the term
“receives” as used in Section 2.11(b) shall be construed accordingly)) in
respect of such event, including any cash received in respect of any non-cash
proceeds (but only as and when received), in each case, net of (b) the sum,
without duplication, of (i) all fees and out-of-pocket expenses, including
attorney, accountant, auditor, printer, SEC filing, brokerage, consultant,
investment banking, advisory, placement, arranger or underwriting fees and
expenses and any other customary fees and expenses actually incurred by the
Borrower and its Subsidiaries in connection with such event, (ii) survey costs,
title insurance premiums, and search and recording charges, (iii) the amount of
all Taxes, including sales, transfer, deed or mortgage recording taxes, paid or
payable by the Borrower and its Subsidiaries as a result thereof, and any other
payment required by applicable law, rule or regulation as a result of such
event, and (iv) in the case of an Asset Sale, (A) the amount of all payments
required to be made by the Borrower and its Subsidiaries as a result of such
event to repay indebtedness or pay other obligations in each case secured by
such assets and (B) the amount of any reserves established by the Borrower and
its Subsidiaries, in accordance with GAAP, to fund purchase price adjustment,
indemnification and similar contingent liabilities in connection therewith;
provided that if a Borrower or any of its Subsidiaries receive proceeds that
would otherwise constitute Net Cash Proceeds from any Asset Sale, then the
Borrower or its applicable Subsidiary may use, or commit to use, any portion of
such proceeds (the “Reinvestment Amount”) to acquire, construct, improve,
upgrade or repair assets used or useful in the business of the Borrower or such
Subsidiary, and in each case, the Reinvestment Amount shall not constitute Net
Cash Proceeds until, and except to the extent (but shall then be deemed to have
been received to such extent and shall constitute Net Cash Proceeds and not be
covered by this proviso), not so used within the 180-day period of receipt of
such proceeds (unless committed (pursuant to a binding agreement) within such
180-day period to be so used and so used within 90 days following the end of
such 180-day period). For purposes of this definition, in the event any
contingent liability reserve established with respect to any event as described
in clause (b)(iv)(B) above shall be

17
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




reduced, the amount of such reduction shall, except to the extent such reduction
is made as a result of a payment having been made in respect of the contingent
liabilities with respect to which such reserve has been established, be deemed
to be receipt, on the date of such reduction, of Net Cash Proceeds in respect of
such event.
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).
“Obligations” means (a) the due and punctual payment by the Borrower of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations of the Borrower
to any of the Guaranteed Parties under any Loan Document, including obligations
to pay fees, expense reimbursement obligations and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrower under or pursuant to any Loan Document and (c) the
due and punctual payment and performance of all the obligations of each other
Loan Party under or pursuant to each Loan Document (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).
“OFAC” has the meaning assigned to such term in Section 3.17.
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, or become a party to, performed its
obligations or received payments under, received or perfected a security
interest under, sold or assigned an interest in any Loan or Loan Document,
engaged in any other transaction pursuant to, or enforced, any Loan Documents).
“Other Taxes” means any and all present or future recording, stamp, court or
documentary Taxes and any other excise, transfer, sales, property, intangible,
filing or similar Taxes arising from any payment made under, from the execution,
delivery, performance, enforcement or registration of, or from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, but excluding Excluded Taxes and Other Connection Taxes imposed with
respect to an assignment (other than an assignment pursuant to a request by the
Borrower under Section 2.19(b)).
“PACA” shall mean the Perishable Agricultural Commodities Act, 1930, as amended,
7 U.S.C. Section 499a et. seq., as the same now exists or may from time to time
hereafter be amended, modified, recodified or supplemented, together with all
rules, regulations and interpretations thereunder or related thereto.
“Participant” has the meaning assigned to such term in Section 9.04(c)(i).
“Participant Register” has the meaning specified in Section 9.04(c)(iv).
“PATRIOT Act” has the meaning assigned to such term in Section 9.13.

18
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permanent Financing” means any unsecured debt, term loans, equity,
equity-linked or other securities issued or incurred by the Borrower to finance
the Acquisition (other than the Loans).
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured lender) business
judgment.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any of its Subsidiaries;
(g)    banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that, except with respect to any deposit account or funds subject to
the Lien of a Loan Document, such deposit accounts or funds are not established
or deposited for the purpose of providing collateral for any Indebtedness and
are not subject to restrictions on access by the Borrower or any of its
Subsidiaries in excess of those required by applicable banking regulations;
(h)    Liens in favor of, or claims or rights of any producer, grower or seller
of livestock, poultry or agricultural commodities under PACA, PSA or any similar
state or federal laws or regulations;
(i)     any Lien, claim or right of any Governmental Authority arising under any
law or regulation in any inventory or farm products allocable to any procurement
contract with such Governmental Authority;
(j)    rights and claims of joint owners of livestock (other than poultry) under
arrangements similar to TFM’s existing Alliance program; and

19
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




(k)    Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Borrower and its Subsidiaries in the ordinary course of
business;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Fee Receiver” means any Fee Receiver that, with respect to any fees
paid under Section 2.12, delivers to the Borrower and the Administrative Agent,
on or prior to the date on which such Fee Receiver becomes a party hereto (and
from time to time thereafter upon the request of the Borrower and the
Administrative Agent, unless such Fee Receiver becomes legally unable to do so
solely as a result of a Change in Law after becoming a party hereto), accurate
and duly completed copies (in such number as requested) of one or more of
Internal Revenue Service Forms W-9, W-8ECI, W-8EXP, W-8BEN or W-8IMY (together
with, if applicable, one of the aforementioned forms duly completed from each
direct or indirect beneficial owner of such Fee Receiver) or any successor
thereto that entitle such Fee Receiver to a complete exemption from U.S.
withholding tax on such payments (provided that, in the case of the Internal
Revenue Service Form W-8BEN, a Fee Receiver providing such form shall qualify as
a Permitted Fee Receiver only if such form establishes such exemption on the
basis of the “business profits” or “other income” articles of a tax treaty to
which the United States is a party and provides a U.S. taxpayer identification
number), in each case together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine whether such Fee Receiver is entitled to such complete exemption.
“Permitted Holders” means (a) “members of the same family” of Mr. Don Tyson as
defined in Section 447(e) of the Code and (b) any entity (including, but not
limited to, any partnership, corporation, trust or limited liability company) in
which one or more individuals described in clause (a) hereof possess over 50% of
the voting power or beneficial interests.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored, maintained or contributed to, by the Borrower or
any ERISA Affiliate.
“Pricing Schedule” means Schedule I attached hereto.
“Prime Rate” means rate of interest per annum from time to time published in the
“Money Rates” section of The Wall Street Journal as being the “Prime Lending
Rate” or, if more than one rate is published as the Prime Lending Rate, then the
highest of such rates (each change in the Prime Rate to be effective as of the
date of publication in The Wall Street Journal of a “Prime Lending Rate” that is
different from that published on the preceding domestic business day); provided,
that in the event that The Wall Street Journal shall, for any reason, fail or
cease to publish the Prime Lending Rate, the Administrative Agent shall choose a
reasonably comparable index or source to use as the basis for the Prime Lending
Rate.
“Pro Forma Basis” means, with respect to any test hereunder in connection with
any event, that such test shall be calculated after giving effect on a pro forma
basis for the period of such calculation to (i) such event as if it happened on
the first day of such period or (ii) the incurrence of any Indebtedness by the
Borrower or any Subsidiary and any incurrence, repayment, issuance or redemption
of other Indebtedness of the Borrower or any Subsidiary occurring at any time
subsequent to the last day of such period and on or prior to the date of
determination, as if such incurrence, repayment, issuance or redemption, as the
case may be, occurred on the first day of such period (it being understood that,
in connection with any such pro forma calculation prior to the delivery of
financial statements for the first fiscal quarter ended after

20
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




the Effective Date, such calculation shall be made in a manner satisfactory to
the Administrative Agent in its Permitted Discretion).
“Proposed Change” has the meaning assigned to such term in Section 9.02(c).
“PSA” shall mean the Packers and Stockyard Act of 1921, 7 U.S.C. Section 181 et.
seq., as the same now exists or may from time to time hereafter be amended,
modified, recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.
“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof) or,
in addition in the case of any Foreign Subsidiary, Indebtedness (“Replacement
Indebtedness”) of such Foreign Subsidiary that replaces Original Indebtedness of
such Foreign Subsidiary or of any other Foreign Subsidiary organized under the
laws of the same nation as such Foreign Subsidiary within 90 days after the
repayment or prepayment of such Original Indebtedness; provided that (a) the
principal amount of such Refinancing Indebtedness shall not exceed the principal
amount of such Original Indebtedness (except to the extent used to finance
accrued interest and premium (including tender or makewhole premiums) thereon
and underwriting discounts, defeasance costs, fees, commissions and expenses),
it being understood in the case of Replacement Indebtedness that is denominated
in a currency different from that of the applicable Original Indebtedness that
the principal amount of such Original Indebtedness shall be deemed to be equal
to the amount in the currency of such Replacement Indebtedness that is equal to
the principal amount of such Original Indebtedness based on the currency
exchange rates applicable on the date such Replacement Indebtedness is incurred;
(b) the maturity of such Refinancing Indebtedness shall not be earlier, and the
weighted average life to maturity of such Refinancing Indebtedness shall not be
shorter, than that of such Original Indebtedness; (c) such Refinancing
Indebtedness shall not be required to be repaid, prepaid, redeemed, repurchased
or defeased, whether on one or more fixed dates, upon the occurrence of one or
more events or at the option of any holder thereof (except, in each case, upon
the occurrence of an event of default or a change in control or as and to the
extent such repayment, prepayment, redemption, repurchase or defeasance would
have been required pursuant to the terms of such Original Indebtedness) prior to
the earlier of (i) the maturity of such Original Indebtedness and (ii) the date
that is six months after the Maturity Date; (d) such Refinancing Indebtedness
shall not constitute an obligation of any Subsidiary that shall not have been
(or, in the case of after-acquired Subsidiaries, shall not have been required to
become) an obligor in respect of such Original Indebtedness (except that
Refinancing Indebtedness of any Foreign Subsidiary may be Guaranteed by any
other Foreign Subsidiary organized under the laws of the same nation as such
Foreign Subsidiary), and shall not constitute an obligation of the Borrower if
the Borrower shall not have been an obligor in respect of such Original
Indebtedness, and, in each case (except, in the case of Foreign Subsidiaries, to
the extent specified in this clause (d)), shall constitute an obligation of such
Subsidiary or of the Borrower only to the extent of their obligations in respect
of such Original Indebtedness; (e) if such Original Indebtedness shall have been
expressly subordinated to the Obligations, such Refinancing Indebtedness shall
also be expressly subordinated to the Obligations on terms not less favorable in
any material respect to the Lenders; and (f) such Refinancing Indebtedness shall
not be secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof) (except that Refinancing
Indebtedness of any Foreign Subsidiary may be secured by Liens on assets of any
other Foreign Subsidiary organized under the laws of the same nation as such
Foreign Subsidiary) or by any Lien having a higher priority in respect of the
Obligations than the Lien that secured such Original Indebtedness.
“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

21
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




“Reinvestment Amount” has the meaning given to such term in the definition of
“Net Cash Proceeds”.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Report” means reports prepared by the Administrative Agent or another Person
showing the results of inspections with respect to the assets of any Loan Party
from information furnished by or on behalf of any Loan Party, after the
Administrative Agent has exercised its rights of inspection pursuant to this
Agreement, which Reports may be distributed to the Lenders by the Administrative
Agent.
“Required Lenders” means, at any time, if there are Loans outstanding, Lenders
holding Loans and unused Commitments (if any) representing more than 50% of the
sum of all Loans and unused Commitments (if any) at such time, or if there are
no Loans outstanding, Lenders holding in excess of 50% of the Commitments.
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority (including Environmental
Laws), in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Responsible Officer” means any of the president, chief executive officer, chief
financial officer, treasurer, assistant treasurer, controller or chief
accounting officer of the Borrower but, in any event, with respect to financial
matters, the foregoing person that is responsible for preparing the financial
statements and reports delivered hereunder.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancelation or termination of
any Equity Interests in the Borrower or any of its Subsidiaries, whether now or
hereafter outstanding, or any option, warrant, or other right to acquire any
such Equity Interests in the Borrower or any of its Subsidiaries, or any other
payment that has a substantially similar effect to any of the foregoing.
“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or any Subsidiary whereby the Borrower or such Subsidiary sells or
transfers such property to any Person and the Borrower or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates; provided, however, any such arrangement incurred in
connection with the acquisition of property that is not capitalized on the
balance sheet of the Borrower or any Subsidiary and is leased by the Borrower or
any Subsidiary pursuant to an operating lease (other than a Synthetic Lease)
shall not be considered a Sale/Leaseback Transaction.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

22
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




“SEC Filing” has the meaning assigned to such term in Section 3.11.
“Securities Act” means the Securities Act of 1933, as amended.
“Securitization Transaction” means any arrangement under which the Borrower or
any Subsidiary transfers accounts receivable and/or payment intangibles,
interests therein and/or related assets and rights (a) to a trust, partnership,
corporation, limited liability company or other entity (which may be an SPE
Subsidiary), which transfer is funded in whole or in part, directly or
indirectly, by the incurrence or issuance by the transferee or successor
transferee (which may be an SPE Subsidiary) of Indebtedness, other securities or
interests that are to receive payments from, or that represent interests in, the
cash flow derived from such accounts receivable and/or payment intangibles,
interests therein or related assets and rights, or (b) directly to one or more
investors or other purchasers. The “amount” or “principal amount” of any
Securitization Transaction shall be deemed at any time to be the aggregate
principal, capital or stated amount (or the substantive equivalent of any of the
foregoing) of the Indebtedness, other securities or interests referred to in the
first sentence of this definition or, if there shall be no such principal,
capital or stated amount (or the substantive equivalent of any of the
foregoing), the uncollected amount of the accounts receivable or interests
therein transferred pursuant to such Securitization Transaction, net of any such
accounts receivables or interests therein that have been written off as
uncollectible. Such “amount” or “principal amount” shall not include any amount
of Indebtedness owing by any SPE Subsidiary to the Borrower or any Subsidiary to
the extent that such intercompany Indebtedness has been incurred to finance, in
part, the transfers of accounts receivable and/or payment intangibles, interests
therein and/or related assets and rights to such SPE Subsidiary.
“Senior Notes” means the Borrower’s 10.50% Senior notes due March 2014, which as
of the date hereof have been redeemed in full.
“Senior Notes Premium Amount” means the aggregate amount of make-whole payments,
premiums and other amounts paid in excess of the face amount of Senior Notes
prepaid or redeemed which constitutes interest expense in accordance with GAAP
or would constitute “Consolidated Cash Interest Expense” but for the last
sentence of the definition of such term.
“SPE Subsidiary” means any Subsidiary formed solely for the purpose of, and that
engages only in, one or more Securitization Transactions and transactions
related or incidental thereto.
“Solvency Certificate” means a certificate from the chief financial officer or
other officer of equivalent duties of the Borrower demonstrating the solvency
(on a consolidated basis) of the Borrower and its subsidiaries as of the Initial
Closing Date, on a pro forma basis for the Transactions, substantially in the
form of Exhibit F hereto.
“Solvent” means, with respect to the Borrower and its Subsidiaries, (i) the sum
of the debt (including contingent liabilities) of the Borrower and its
Subsidiaries, taken as a whole, does not exceed the fair value of the present
assets of the Borrower and its Subsidiaries, taken as a whole, (ii) the present
fair saleable value of the assets of the Borrower and its subsidiaries, taken as
a whole, is not less than the amount that will be required to pay the probable
liabilities (including contingent liabilities) of the Borrower and its
Subsidiaries, taken as a whole, on their debts as they become absolute and
matured, (iii) the capital of the Borrower and its Subsidiaries, taken as a
whole, is not unreasonably small in relation to the business of the Borrower or
its Subsidiaries, taken as a whole, and (iv) the Borrower and its Subsidiaries,
taken as a whole, do not intend to incur, or believe that they will incur, debts
(including current obligations and contingent liabilities) beyond their ability
to pay such debts as they mature in the ordinary course of business. For the
purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in

23
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Specified Representations” means the representations and warranties in in
Sections 3.01(a) and (b)(ii), 3.02, 3.03(c) (solely with respect to the
execution, delivery and performance by the Loan Parties of this Agreement and
the other Loan Documents), 3.08, 3.13, 3.17 and 3.18.
“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the aggregate of
the maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subsequent Borrowing Date” means with respect to any Loan made after the
Initial Closing Date, each date on which the conditions specified in
Section 4.03 are satisfied (or waived in accordance with Section 9.02).
“Subsidiary” means, with respect to any Person (the “parent”) at any date, (a)
any corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, controlled or held and (b) any other corporation, limited
liability company, partnership, association or other entity the accounts of
which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date. Unless otherwise specified, “Subsidiary”
means any direct or indirect subsidiary of the Borrower. Notwithstanding the
foregoing, Dynamic Fuels, LLC shall not be a “Subsidiary” for any purpose under
the Loan Documents, nor shall any Variable Interest Entity (other than an SPE
Subsidiary) be a “Subsidiary” under the foregoing clause (b).
“Subsidiary Guarantor” means, at any time, each Subsidiary that is a party to
the Guarantee Agreement at such time.
“Subsidiary Loan Party” means each Subsidiary that is a Loan Party.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Syndication Agent” means the Syndication Agent named on the cover of this
Agreement.

24
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. Federal income tax purposes, other than any such lease under which such
Person is the lessor.
“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such obligations were accounted for as Capital Lease
Obligations. For purposes of Section 6.02, a Synthetic Lease Obligation shall be
deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.
“Target” means The Hillshire Brands Company, a Maryland corporation.
“Target Shares” means all of the issued and outstanding shares of common stock
of the Target, together with any related rights under any shareholder rights
agreements, including any such shares that may become outstanding upon the
exercise of options or other rights to acquire such shares after the
commencement of the Tender Offer but before the consummation of the Tender Offer
on the Initial Closing Date.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority
including any interest, additions to tax or penalties applicable thereto.
“Tender Offer” has the meaning given thereto in the definition of “Acquisition”.
“Tender Offer Documents” means the initial offer to purchase and any other
material documents entered into by the Borrower or any of its Subsidiaries
(including all exhibits thereto), in each case, in accordance with the Tender
Offer.
“Term Loan Agreement” means the term loan agreement, dated as of the date
hereof, among the Borrower, MSSF, as administrative agent, and the lenders party
thereto.
“TFM” means Tyson Fresh Meats, Inc., a Delaware corporation.
“Total Assets” means the total consolidated assets of the Borrower and its
Subsidiaries according to the relevant consolidated balance sheet of the
Borrower.


“Total Commitment” means, at any time, the aggregate amount of the Commitments
in effect at such time.
“Transactions” means the Acquisition, the execution, delivery and performance by
the Loan Parties of this Agreement and the other Loan Documents to which they
are party, the borrowing of Loans, the use of the proceeds thereof, the payment
of the fees and expenses incurred in connection with the Acquisition and the
other transactions contemplated by or related to the foregoing.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.

25
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“U.S.” means the United States of America.
“U.S. Borrower” means the Borrower if it is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f).
“Variable Interest Entity” means any Person that is not a Subsidiary under
clause (a) of the definition of such term but the accounts of which are
consolidated with those of the Borrower under GAAP as a result of its status as
a variable interest entity.
“wholly-owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly-owned Subsidiaries of such Person or by such Person and one or more
wholly-owned Subsidiaries of such Person. Unless otherwise specified,
“wholly-owned Subsidiary” means a wholly-owned Subsidiary of the Borrower.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurocurrency Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

26
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




SECTION 1.04.    Accounting Terms; GAAP. (a) Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time, provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision (including any definition) hereof to
eliminate the effect of any change occurring after the Effective Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made (i)
without giving effect to any election under Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any Subsidiary at “fair value”, as
defined therein, (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof, and (iii) in
a manner such that any obligations relating to a lease that was accounted for by
a Person as an operating lease as of the Effective Date and any similar lease
entered into after the Effective Date by such Person shall be accounted for as
obligations relating to an operating lease and not as Capital Lease Obligations.
(b)    All pro forma computations required to be made hereunder giving effect to
any Material Acquisition or Material Disposition shall be calculated on a Pro
Forma Basis after giving pro forma effect thereto (and, in the case of any pro
forma computations made hereunder to determine whether a transaction is
permitted to be consummated hereunder, to any other such transaction consummated
since the first day of the period covered by any component of such pro forma
computation and on or prior to the date of such computation), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Indebtedness,
all in accordance with Article 11 of Regulation S-X under the Securities Act. If
any Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness
if such Swap Agreement has a remaining term in excess of 12 months).

27
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




SECTION 1.05.    Currency Translations. For purposes of any determination under
Section 6.01, 6.02 or 6.05 or under paragraph (f), (g) or (k) of Article VII,
all amounts incurred, outstanding or proposed to be incurred or outstanding in
currencies other than dollars shall be translated into dollars at the currency
exchange rates in effect on the date of such determination; provided that no
Default or Event of Default shall arise as a result of any limitation set forth
in dollars in Section 6.01, 6.02 or 6.05 being exceeded solely as a result of
changes in currency exchange rates from those rates applicable at the time or
times Indebtedness, Liens or Sale/Leaseback Transactions were initially
consummated in reliance on the exceptions under such Sections.
ARTICLE II
The Credits
SECTION 2.01.    The Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make (i) Initial Loans to the Borrower on the
Initial Closing Date, the proceeds of which shall be used solely to purchase
Target Shares tendered pursuant to the Tender Offer and to pay fees and expenses
in connection with the Transactions and (ii) Loans at any time and from time to
time (but not more than two times) after the Initial Closing Date until and
including the Availability Termination Date to provide funding for additional
consideration, fees and expenses that are then payable or are reasonably
expected to be payable in connection with (x) the purchase of any Target Shares
tendered during any subsequent offering period pursuant to the Acquisition
Documents (if applicable) and (y) the consummation of the Merger (it being
understood that the remaining Commitments may be drawn in full on or before the
Availability Termination Date to provide funding for the above described
additional consideration, fees and expenses whether or not such amounts are then
due and payable); provided, that after giving effect to each such Loan: (a) the
outstanding principal amount of such Loan made by each Lender would not exceed
such Lender’s Commitment in effect immediately prior to making such Loan and
(b) the aggregate principal amount of all such Loans then outstanding would not
exceed the Total Commitment in effect immediately prior to making such Loans.
All Loans shall be denominated in dollars. Any amount borrowed under this
Section 2.01 and subsequently repaid or prepaid may not be reborrowed.
SECTION 2.02.    Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
(b)    Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurocurrency Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurocurrency Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan,
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Total Commitment. Borrowings of more than one Type may be
outstanding at the same time, provided that there shall not at any time be more
than a total of ten Eurocurrency Borrowings outstanding.

28
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03.    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurocurrency Borrowing, not later than 1:00 p.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 12:00 p.m., New York City time, one Business
Day before the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile or other electronic transmission to the Administrative Agent of a
written Borrowing Request substantially in the form of Exhibit C signed by the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(iv)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07; and
(vi)    that as of such date (x) with respect to the Initial Loans, the
conditions set forth in Section 4.02 are satisfied or (y) with respect to each
Loan made on a Subsequent Borrowing Date, the conditions set forth in Section
4.03 are satisfied.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04.    [Reserved].
SECTION 2.05.    [Reserved].
SECTION 2.06.    [Reserved].
SECTION 2.07.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, or, in the case
of an ABR Loan, 2:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower promptly, and in no event later than 3:00 p.m., New York City time,
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in New York City and designated by the
Borrower in the applicable Borrowing Request.

29
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption and in its sole discretion, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and Borrower agree (severally and not jointly with
the applicable Lenders) to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to such Loan. If such Lender pays such amount to the Administrative Agent, then
such amount (less interest) shall constitute such Lender’s Loan included in such
Borrowing. With respect to any share of a Borrowing not made available by a
Lender as contemplated above, if such Lender subsequently pays its share of such
Borrowing to the Administrative Agent, then the Administrative Agent shall
promptly repay any corresponding amount paid by the Borrower to the
Administrative Agent as provided in this paragraph (including interest thereon
to the extent received by the Administrative Agent); provided that such
repayment to the Borrower shall not operate as a waiver or any abandonment of
any rights or remedies of the Borrower with respect to such Lender.
SECTION 2.08.    Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request or designated by
Section 2.03 and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request or designated by Section
2.03. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower was
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile or by other electronic transmission to the Administrative Agent of a
written Interest Election Request substantially in the form of Exhibit D signed
by the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

30
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.02(d).
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
SECTION 2.09.    Optional Termination and Reduction of Commitments and
Prepayment of Loans.
(a)    The Borrower may at any time terminate, or from time to time reduce,
without premium or penalty, the Commitments, provided that each reduction of the
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $2,500,000. Any termination or reduction of the Commitments
pursuant to this Section 2.09(a) shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments. The Borrower shall notify the Administrative Agent of
any election to terminate or reduce the Commitments under this paragraph at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this paragraph shall be irrevocable, provided that a notice of termination or
reduction of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
receipt of the proceeds from the issuance of other Indebtedness or any other
event, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
(b)    The Borrower shall have the right at any time and from time to time to
prepay without premium or penalty (other than, with respect to Eurocurrency
Borrowings, payments that may become due under Section 2.16) any Borrowing in
whole or in part, subject to the requirements of this Section; provided that
each partial repayment of the Borrowings shall be in an amount that is an
integral multiple of $1,000,000 and not less than $2,500,000. The Borrower shall
notify the Administrative Agent by telephone (confirmed by facsimile or by other
electronic transmission) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 2:00 p.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 2:00 p.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each

31
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




Borrowing or portion thereof to be prepaid, provided that a notice of optional
prepayment may state that such notice is conditioned upon the effectiveness of
other credit facilities or the receipt of the proceeds from the issuance of
other Indebtedness or any other event, in which case such notice of prepayment
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified date) if such condition is not satisfied. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each prepayment of a Borrowing under this
Section 2.09(b) shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.13(d). Each prepayment of a Borrowing under this Section
2.09(b) shall not be reborrowed.
SECTION 2.10.    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender on the
Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder,
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof and (iv) the
application or disbursement by the Administrative Agent of any amounts pursuant
to this Agreement or any other Loan Document.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein, provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans and
pay interest thereon in accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note, substantially in the form of Exhibit G, payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns). Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).
SECTION 2.11.    Mandatory Reductions of Commitments and Prepayment of Loans.
(a) Unless previously terminated pursuant to this Agreement, all undrawn
Commitments then outstanding shall terminate immediately and without any further
action on the earliest to occur (as applicable) of (i) unless the Initial
Closing Date shall have occurred at or before such time, 5:00 p.m., New York
City time, on the Commitment Termination Date, (ii) 5:00 p.m., New York City
time, on the Availability Termination Date, (iii) the consummation of the
Acquisition without the use of the Loans and (iv) the date of termination of the
Borrower’s obligations under the Acquisition Documents to consummate the
Acquisition in accordance with its terms; provided that the termination of the
Commitments pursuant to this Section 2.11(a) shall not prejudice the Borrower’s
rights and remedies in respect of any breach of this Agreement occurring prior
to any such termination.

32
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




(b)    In the event that the Borrower or any of its Subsidiaries receives any
Net Cash Proceeds arising from any Asset Sale, Debt Issuance, Equity Issuance or
Funded Term Debt Financing (i) during the period commencing on June 9, 2014 and
ending on the date immediately prior to the Initial Closing Date, then the
Commitments shall be automatically reduced in an amount equal to 100% of such
Net Cash Proceeds on the date of receipt by the Borrower or such Subsidiaries of
such Net Cash Proceeds, (ii) during the period commencing on the Initial Closing
Date and ending on the Availability Termination Date, then 100% of such Net Cash
Proceeds shall be applied by the Borrower (x) first, to prepay the Loans not
later than five Business Days following the receipt by the Borrower or such
Subsidiary of such Net Cash Proceeds until repaid in full and (y) second, (to
the extent of any remaining Net Cash Proceeds after application to prepay the
Loans) to reduce the Commitments ratably among the Lenders in accordance with
their respective Commitments and (iii) after the Availability Termination Date,
then 100% of such Net Cash Proceeds shall be applied by the Borrower to prepay
the Loans not later than five Business Days following the receipt by the
Borrower or such Subsidiary of such Net Cash Proceeds. The Borrower shall
promptly notify the Administrative Agent of the receipt by the Borrower or its
Subsidiary of any such Net Cash Proceeds and the Administrative Agent will
promptly notify each Lender of its receipt of each such notice.
(c)    In the event that the Borrower or any of its Subsidiaries enters into any
Committed Term Debt Financing, then the Borrower shall promptly (within three
Business Days) notify the Administrative Agent of such Committed Term Debt
Financing and the Commitments shall be automatically reduced by the committed
principal amount of such Committed Term Debt Financing (other than
$2,500,000,000 of commitments pursuant to the Term Loan Agreement) on the date
the Borrower or such Subsidiary enters into such Committed Term Debt Financing.
(d)    The Borrower shall notify the Administrative Agent by telephone
(confirmed by facsimile or by other electronic transmission) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 2:00 p.m., New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later than
2:00 p.m., New York City time, one Business Day before the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid and set
forth a reasonably detailed calculation of the amount of such mandatory
prepayment. Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof. Each prepayment of a
Borrowing under this Section 2.11(d) shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13(d). Each prepayment of a
Borrowing under this Section 2.11 shall not be reborrowed. Any termination or
reduction of the Commitments pursuant to this Section 2.11 shall be permanent.
(e)    Without limiting the foregoing, the Borrower agrees to comply with its
applicable obligations under Section 6.9 of the Acquisition Agreement.
SECTION 2.12.    Fees.
(a)    The Borrower agrees to pay (or cause to be paid) to the Administrative
Agent for the account of each Lender commitment fees (the “Commitment Fees”),
which shall accrue at the applicable rate per annum set forth set forth in the
grid below under the caption “Commitment Fee Rate” based upon the Corporate
Ratings then in effect, on the daily average undrawn Commitment of such Lender
accruing during the period from and including the Effective Date, to but
excluding the date on which all the Commitments are terminated. Accrued
Commitment Fees shall be payable in arrears on the last day of each March, June,
September and December of each year and on the date on which all the Commitments
are terminated, commencing on the first such date to occur after the Commitment
Fees have started to accrue hereunder. All Commitment Fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

33
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




Corporate Ratings
(S&P, Moody’s and Fitch)
Commitment Fee Rate
Rating Level 1: at least BBB- and Baa3 and BBB-
0.175%
Rating Level 2: less than BBB- or Baa3 or BBB-
0.250%



In the event of split Rating Levels, the Commitment Fee Rate will be based upon
the Rating Level in effect for two of the rating agencies.
(b)    The Borrower agrees to pay (or cause to be paid) to the Administrative
Agent for the account of each Lender duration fees (the “Duration Fees”) in
amounts equal to the applicable rate per annum set forth below under the caption
“Duration Fees” based upon the Corporate Ratings then in effect, of the
aggregate principal amount of the Loans and undrawn Commitment (if any) of such
Lender outstanding at the close of business, New York City time, on each date
set forth in the grid below.
Duration Fees
Corporate Ratings
(S&P, Moody’s and Fitch)
90 days after the Initial Closing Date
180 days after the Initial Closing Date
270 days after the Initial Closing Date
Rating Level 1: at least BBB- and Baa3 and BBB-
0.50%
0.75%
1.00%
Rating Level 2: less than BBB- or Baa3 or BBB-
0.75%
1.00%
1.50%



In the event of split Rating Levels, the Duration Fees will be based upon the
Rating Level in effect for two of the rating agencies.
(c)    The Borrower also agrees to pay (or cause to be paid) to the
Administrative Agent, the Arrangers and the Lenders any applicable fees
respectively required to be paid to them in such amounts and payable at such
times as separately agreed between them in writing, including as set forth in
the Arrangers Fee Letter.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
Commitment Fees and Duration Fees, in accordance with this Section 2.12. Fees
paid shall not be refundable under any circumstances.
SECTION 2.13.    Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration, by mandatory prepayment
or otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2.00% per annum plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this

34
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




Section or (ii) in the case of any other amount, 2.00% per annum plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments,
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the Maturity Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or Adjusted
Eurocurrency Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.14.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for any Eurocurrency Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurocurrency Rate for such Interest Period;
or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurocurrency Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their respective Loans (or its Loan) included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone (promptly confirmed in writing) or facsimile or by other
electronic transmission as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing (unless prepaid) shall be converted to, or continued as, an
ABR Borrowing and (ii) if any Borrowing Request requests a Eurocurrency
Borrowing, such Borrowing shall be made as an ABR Borrowing, provided that
following the first day that such condition shall cease to exist, such
Borrowings may be made as or converted to Eurocurrency Borrowings at the request
of and in accordance with the elections of the Borrower.

35
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




SECTION 2.15.    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted
Eurocurrency Rate);
(ii)    subject any Lender to any Taxes on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Excluded Taxes, (C) Other Connection Taxes or (D) income taxes on gross or
net income, profits or revenue (including value-added or similar Taxes) or
franchise taxes); or
(iii)    impose on any Lender or the London interbank market any other
condition, cost, or expense affecting this Agreement or Eurocurrency Loans made
by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) and so long as such Lender is requiring
reimbursement for such increased costs from similarly situated borrowers under
comparable, syndicated credit facilities, then, upon the request of such Lender,
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law affecting such Lender or
any lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy or
liquidity), then, from time to time upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.
(c)    A certificate of a Lender setting forth in reasonable detail an
explanation of the amount or amounts necessary to compensate such Lender or its
respective holding companies, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 30 days after receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

36
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan (or to convert any ABR Loan into a Eurocurrency
Loan) on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(b) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower to replace a Lender pursuant to Section 2.19(b) or
Section 9.02(c), then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and reasonable expense actually incurred (excluding
loss of anticipated profits) by such Lender and attributable to such event. In
the case of a Eurocurrency Loan, such loss, cost or expense to any Lender shall
be deemed to include an amount determined by such Lender to be the excess, if
any, of (i) the amount of interest that would have accrued on the principal
amount of such Loan had such event not occurred, at the Eurocurrency Rate
(without consideration of the Applicable Rate) that would have been applicable
to such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market (without
consideration of the Applicable Rate). A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after the Borrower’s receipt thereof.
SECTION 2.17.    Taxes. (a) Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes, provided that if any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent (as defined below)) requires the deduction or withholding of
any Indemnified Tax from any such payment (including, for the avoidance of
doubt, any such deduction or withholding required to be made by the applicable
Loan Party or the Administrative Agent, or, in the case of any Lender that is
treated as a partnership for U.S. Federal income tax purposes, by such Lender
for the account of any of its direct or indirect beneficial owners), the
applicable Loan Party, the Administrative Agent, the Lender or the applicable
direct or indirect beneficial owner of a Lender (any such person a “Withholding
Agent”) shall make such deductions and timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law and, if
such Tax is an Indemnified Tax, then the sum payable by the applicable Loan
Party shall be increased as necessary so that after making all required
deductions for Indemnified Taxes (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or its
beneficial owner, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made.
(b)    Without limiting the provisions of Section 2.17(a) above, the Loan
Parties shall timely pay, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
(c)    To the extent not paid, reimbursed or compensated pursuant to Section
2.17(a) or (b), the Loan Parties shall jointly and severally indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes payable by the
Administrative Agent or such Lender (or its beneficial owner), as the case may
be, on or with respect to any payment by or on account of any obligation of the
Loan Parties under any Loan Document (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any

37
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority (except for any interest, penalties, or expenses
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of the
Administrative Agent or a Lender, as the case may be). A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender, or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(d)    Each Lender shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes, only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so) attributable to such Lender that are paid or payable by the Administrative
Agent in connection with any Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.17(e) shall be paid within 10 days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error.
(e)    As soon as practicable after any payment of Indemnified Taxes by the Loan
Parties to a Governmental Authority pursuant to Section 2.17(a), the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(f)    Any Foreign Lender that is entitled to an exemption from or reduction of
any applicable withholding tax with respect to payments under this Agreement
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine that
such Lender is not subject to backup withholding or information reporting
requirements.
Notwithstanding anything to the contrary in the preceding two sentences, in the
case of any withholding tax other than the U.S. Federal withholding Tax, the
completion, execution and submission of such forms (other than such
documentation set forth in clauses (i) through (v) of this paragraph (f) below)
shall not be required if in the Foreign Lender’s judgment such completion,
execution or submission would subject such Foreign Lender to any material
unreimbursed cost or expense (or, in the case of a Change in Law, any
incremental material unreimbursed cost or expense) or would materially prejudice
the legal or commercial position of such Foreign Lender. Upon the reasonable
request of the Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.17(f). If
any form or certification previously delivered pursuant to this Section 2.17(f)
expires or becomes obsolete or inaccurate in any respect with respect to a
Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

38
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Borrower, any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the U.S. is a party,
(ii)    duly completed copies of Internal Revenue Service Form W-8ECI,
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit H to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (D) the interest payments in question are
not effectively connected with the United States trade or business conducted by
such Lender (a “U.S. Tax Compliance Certificate”) and (y) duly completed copies
of Internal Revenue Service Form W-8BEN,
(iv)    to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), an Internal Revenue Service Form W-8IMY, accompanied by
a Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided
that, if the Foreign Lender is a partnership (and not a participating Lender)
and one or more beneficial owners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of such beneficial owners, or
(v)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. Federal withholding Tax duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
Each Lender agrees that if any form or certification previously delivered by
such Lender pursuant to this Section 2.17(f) expires or becomes obsolete or
inaccurate in any material respect, such Lender shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of such Lender’s legal inability to do so.
If a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Withholding Agent, at the time or times prescribed by law and at
such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this Section
2.17(f), the term “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

39
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




(g)    Each Fee Receiver hereby represents that it is a Permitted Fee Receiver
and agrees to update Internal Revenue Service Form W-9 (or its successor form)
or the applicable Internal Revenue Service Form W-8 (or its successor form) upon
any change in such Fee Receiver’s circumstances or if such form expires or
becomes inaccurate or obsolete, and to promptly notify the Borrower and the
Administrative Agent if such Fee Receiver becomes legally ineligible to provide
such form.
(h)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes as to which
it has been indemnified pursuant to this Section (including additional amounts
paid by the Borrower pursuant to this Section), it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Indemnified Taxes giving rise to such
refund), net of all out-of-pocket expenses (including any Indemnified Taxes) of
the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (h), in no event will Lender be required to pay
any amount to the Borrower the payment of which would place the Lender in a less
favorable net after-Tax position than such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This clause shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person.
(i)    Each party’s obligations under this Section 2.17 shall survive any
assignment of rights by, or the replacement of, a Lender, termination of the
Loan Documents and the repayment, satisfaction or discharge of all obligations
thereunder.
SECTION 2.18.    Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.
(a) The Borrower shall make each payment required to be made by them hereunder
(whether of principal, interest, or fees, or of amounts payable under
Section 2.15, 2.16, 2.17 or 9.03, or otherwise) at or prior to the time
expressly required hereunder or under any other Loan Document for such payment
(or, if no such time is expressly required, prior to 2:00 p.m., New York City
time), on the date when due, in immediately available funds, without set‑off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 1 New
York Plaza, 41st floor, New York, New York 10004 or at such other address that
the Administrative Agent shall advise the Borrower in writing, except payments
to be made directly to a Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. All payments under any Loan Document shall be made
in dollars.
(b)    Prior to any repayment of any Borrowings hereunder (other than the
repayment in full of all outstanding Borrowings on the scheduled date of such
repayment), the Borrower shall select the Borrowing or Borrowings to be paid and
shall notify the Administrative Agent by telephone (confirmed by

40
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




facsimile) of such selection at the times and on the days provided in Sections
2.09 and 2.11, as applicable; provided that each repayment of Borrowings shall
be applied to repay any outstanding ABR Borrowings before any other Borrowings. 
If the Borrower fails to make a timely selection of the Borrowing or Borrowings
to be repaid (in accordance with the immediately preceding sentence) or prepaid
(in accordance with Section 2.09 and/or 2.11), such payment shall be applied,
first, to pay any outstanding ABR Borrowings and, second, to other Borrowings in
the order of the remaining duration of their respective Interest Periods (the
Borrowing with the shortest remaining Interest Period to be repaid first).  Each
repayment or prepayment of a Borrowing shall be applied ratably to the Loans
included in such Borrowing.
(c)    Any amounts received by the Administrative Agent in accordance with this
Agreement or another Loan Document (i) not constituting (A) a specific payment
of principal, interest, fees or other sum payable under the Loan Documents
(which shall be applied as specified by the Borrower), or (B) a mandatory
prepayment under Section 2.11 (which shall be applied in accordance with Section
2.11), or (ii) after an Event of Default has occurred and is continuing and the
Administrative Agent so elects or the Required Lenders so direct, shall be
applied ratably to the Guaranteed Obligations as follows: first, to the payment
of all costs and expenses incurred by the Administrative Agent in connection
with such collection or sale or otherwise in connection with this Agreement, any
other Loan Document or any of the Guaranteed Obligations, including all court
costs and the fees and expenses of its agents and legal counsel, the repayment
of all advances made by the Administrative Agent hereunder or under any other
Loan Document on behalf of any Loan Party and any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document, second, to the payment in full of the Guaranteed
Obligations (the amounts so applied to be distributed among the Guaranteed
Parties pro rata in accordance with the amounts of the Guaranteed Obligations
owed to them on the date of any such distribution) and third, to the Loan
Parties, their successors or assigns, or as a court of competent jurisdiction
may otherwise direct. Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Borrower or an Event of Default has
occurred and is continuing, neither the Administrative Agent nor any Lender
shall apply any payment that it receives to a Eurocurrency Loan, except (x) on
the expiration date of the Interest Period applicable to any such Eurocurrency
Loan or (y) in the event, and only to the extent, that there are no outstanding
ABR Loans and, in any such event, the Borrower shall pay any break funding
payment required in accordance with Section 2.16. The Administrative Agent and
the Lenders shall have the continuing and exclusive right to apply and reverse
and reapply any and all such proceeds and payments to any portion of the
Guaranteed Obligations in accordance with the terms of this Agreement.
(d)    Except to the extent otherwise provided herein:  (i) each Borrowing shall
be made from the Lenders, each payment of Commitment Fees under Section 2.12(a)
shall be made for the accounts of the Lenders, and each termination or reduction
of the Commitments under Sections 2.09 and 2.11 shall be applied to the
respective Commitments of the Lenders, pro rata according to the amounts of
their respective Commitments; (ii) each Borrowing shall be allocated pro rata
among the Lenders according to the amounts of their respective Commitments (in
the case of the making of Loans) or their respective Loans that are to be
included in such Borrowing (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Loans by the Borrower
shall be made for the account of the relevant Lenders pro rata in accordance
with the respective unpaid principal amounts of the Loans made to the Borrower
and held by them; and (iv) each payment of interest on Loans by the Borrower
shall be made for the accounts of the Lenders pro rata in accordance with the
amounts of interest on such Loans then due and payable to them.
(e)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards

41
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




payment of principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.
(f)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon then due than
the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans, provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or other Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
(g)    Unless the Administrative Agent shall have received notice from the
Borrower, prior to the date on which any payment is due to the Administrative
Agent for the account of a Lender that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to such Lender the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
(h)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b), 2.17(d), 2.18(g) or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent (or, following the payment of all amounts then due to the
Administrative Agent, to the extent the Lenders shall have funded payments to
the Administrative Agent in respect of other such amounts, for the benefit of
the other Lenders) to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under such Sections; in the case of
each of (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts

42
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable out-of-pocket costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.15 or payments required to be made pursuant to Section 2.17, such assignment
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
SECTION 2.20.    [Reserved].
SECTION 2.21.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    the Commitment Fees set forth in Section 2.12(a) shall cease to accrue
solely with respect to the portion of the undrawn Commitment of such Defaulting
Lender;
(b)    the Duration Fees set forth in Section 2.12(b) shall cease to accrue
solely with respect to the portion of the undrawn Commitment of such Defaulting
Lender; and
(c)    the Commitment of such Defaulting Lender and outstanding principal amount
of such Defaulting Lender’s Loans shall not be included in determining whether
all Lenders or the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 9.02),
provided that any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender which affects such Defaulting Lender differently
than other affected Lenders, or which is referred to in clause (i), (ii) or
(iii) of Section 9.02(b), shall require the consent of such Defaulting Lender.
ARTICLE III
Representations and Warranties
The Borrower represents and warrants to the Lenders that as of the Effective
Date, the Initial Closing Date and any Subsequent Borrowing Date:
SECTION 3.01.    Organization; Powers. Each Loan Party (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and

43
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




authority (i) to carry on its business as now conducted and as proposed to be
conducted, (ii) to execute, deliver and perform its obligations under each Loan
Document to which it is a party and (iii) to effect the Transactions, and (c) is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where the failure to so qualify,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
SECTION 3.02.    Authorization; Enforceability. The Transactions to be entered
into by each Loan Party and the execution, delivery and performance by each Loan
Party of the Loan Documents have been duly authorized by all necessary corporate
or other action and, if required, action by the holders of such Loan Party’s
Equity Interests. This Agreement has been duly executed and delivered by the
Borrower and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrower or such Loan
Party (as the case may be), enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any material
Requirement of Law applicable to the Borrower or any of its Subsidiaries to the
extent failure to comply with which could reasonably be expected to have a
Material Adverse Effect, (c) will not violate the charter, by-laws or other
organizational documents of the Borrower or any of its Subsidiary, (d) will not
violate or result in a material default under any material indenture, agreement
or other instrument binding upon the Borrower or any of its Subsidiaries or
their respective assets, or give rise to a right thereunder to require any
material payment to be made by the Borrower or any of its Subsidiaries or give
rise to a right of, or result in, termination, cancelation or acceleration of
any material obligation thereunder and (e) will not result in the creation or
imposition of any Lien (other than a Lien permitted under Section 6.02) on any
asset of the Borrower or any Subsidiary.
SECTION 3.04.    Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders: (i) its consolidated balance
sheet and consolidated statements of income, stockholders’ equity and cash flows
as of and for the fiscal year ended September 28, 2013, reported on by
PricewaterhouseCoopers LLP, independent public accountants, and (ii) as of the
Initial Closing Date, the other financial statements described in clause (i) of
Section 4.02(d) below. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and the Subsidiaries as of such dates and for such periods in
accordance with GAAP consistently applied, subject to year-end audit adjustments
and the absence of footnotes and consolidated statements of stockholders’ equity
in the case of the statements referred to in clause (ii) above.
(b)    Since September 28, 2013, there has not occurred any event, change or
condition that has had, or could reasonably be expected to have, a Material
Adverse Effect.
(c)    The fair value of the assets of the Borrower and its Subsidiaries (both
at fair valuation and at present fair saleable value) is greater than the total
amount of liabilities (including contingent and unliquidated liabilities) of the
Borrower and its Subsidiaries and the Borrower and its Subsidiaries are able to
pay all their liabilities as such liabilities mature and do not have
unreasonably small capital with which to carry on their business. In computing
the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

44
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




SECTION 3.05.    Properties. (a) The Borrower and each of its Subsidiaries has
good title to, or valid leasehold interests in, all the real and personal
property that is material to its business, free of all Liens other than Liens
permitted by Section 6.02.
(b)    The Borrower and each of its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe in any material respect upon the rights of any
other Person.
SECTION 3.06.    Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened against or affecting the Borrower or any of its Subsidiaries (i)
which could reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect (other than the Disclosed Matters) or (ii) that
involve any of the Loan Documents or the Transactions.
(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, registration or license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any pending or threatened
claim with respect to any Environmental Liability or (iv) knows of any
conditions or circumstances that could reasonably be expected to form the basis
for any Environmental Liability.
SECTION 3.07.    Compliance with Laws and Agreements. The Borrower and each of
its Subsidiaries is in compliance with (a) all material Requirements of Law
applicable to it or its property except with respect to any noncompliance
therewith which could not reasonably be expected to result in a Material Adverse
Effect and (b) in all material respects, all indentures and material agreements
and other instruments binding upon it or its property.
SECTION 3.08.    Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended, or is subject to
registration under such Act.
SECTION 3.09.    Taxes. The Borrower and each of the Subsidiaries (a) has timely
filed or caused to be filed all Tax returns and reports required to have been
filed, except to the extent that failure to do so could not reasonably be
expected to result in a Material Adverse Effect, and (b) except to the extent
that failure to do so could not reasonably be expected to result in a Material
Adverse Effect, has paid or caused to be paid all Taxes required to have been
paid by it, except any Taxes that are being contested in good faith by
appropriate proceedings, provided that the Borrower or such Subsidiary, as the
case may be, has set aside on its books adequate reserves therefor in accordance
with Financial Accounting Standards Board Accounting Standards Codification 740,
Income Taxes, and the failure to pay such Taxes could not reasonably be expected
to result in a Material Adverse Effect. No material Tax liens have been filed
and no material claims are being asserted with respect to any Taxes.
SECTION 3.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The minimum funding standards of ERISA and
the Code with respect to each Plan have been satisfied, except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

45
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




SECTION 3.11.    Disclosure. None of (i) the Borrower’s Quarterly Report on Form
10-Q for the period ended March 29, 2014 or its Annual Report on Form 10-K for
the fiscal year ended September 28, 2013, and the other filings of the Borrower
made prior to June 9, 2014 with the SEC in 2013 or 2014 (collectively, the “SEC
Filings”) or (ii) any of the other reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender pursuant to any Loan Document or delivered
thereunder (as modified or supplemented by other information then or theretofore
furnished by or on behalf of the Borrower to the Administrative Agent in
connection herewith), as of the date such disclosures are delivered, contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed by them to be reasonable
at the time delivered (unless otherwise updated subsequent thereto, in which
case such information was prepared in good faith based upon assumptions believed
by it to be reasonable at the time updated).
SECTION 3.12.    Insurance. Schedule 3.12 sets forth a description of all
insurance (including self-insurance) maintained by or on behalf of the Loan
Parties as of the Effective Date. All premiums due in respect of such insurance
have been paid. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies or through
self-insurance and the Borrower believes that such insurance maintained by or on
behalf of the Loan Parties and their subsidiaries is adequate.
SECTION 3.13.    Use of Proceeds; Margin Regulations. Neither the Borrower nor
any of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying Margin Stock. No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X (assuming the accuracy of the representation
made by each Lender pursuant to Section 9.17).
SECTION 3.14.    Labor Matters. There are no material strikes, lockouts or
slowdowns or any other labor disputes against the Borrower or any of its
Subsidiaries pending or, to the knowledge of the Borrower or any of its
Subsidiaries, or threatened, that could reasonably be expected to have a
Material Adverse Effect (other than the Disclosed Matters). The hours worked by
and payments made to employees of the Borrower or any Subsidiary have not been
in violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters except as could not
reasonably be expected to have a Material Adverse Effect (other than the
Disclosed Matters). All payments due from the Borrower or any Subsidiary, or for
which any claim may be made against the Borrower or any Subsidiary, on account
of wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Borrower or such Subsidiary,
to the extent the failure to do so could reasonably be expected to have a
Material Adverse Effect (other than the Disclosed Matters). The consummation of
the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Subsidiary is bound.
SECTION 3.15.    Subsidiaries. Schedule 3.15 sets forth, as of the Effective
Date, (a) a correct and complete list of the name and relationship to the
Borrower of each and all of the Borrower’s Subsidiaries, (b) a true and complete
listing of each class of authorized Equity Interests of the Borrower, of which
all of such issued shares are validly issued, outstanding, fully paid and
non-assessable (to the extent such concepts are applicable), and owned
beneficially and of record by the Persons identified on Schedule 3.15, (c) the
type of entity of the Borrower and each of its Subsidiaries and (d) a complete
and correct list of

46
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




all joint ventures in which the Borrower or any of its Subsidiaries is a
partner. All of the issued and outstanding Equity Interests owned by any Loan
Party in its Subsidiaries have been (to the extent such concepts are relevant
with respect to such ownership interests) duly authorized and issued and are
fully paid and nonassessable.
SECTION 3.16.    Event of Default. No Default or Event of Default has occurred
and is continuing.
SECTION 3.17.    OFAC.  None of the Borrower or any of its Subsidiaries, nor, to
the knowledge of the Borrower, any director, officer, employee, agent or
controlled affiliate of the Borrower or any of its Subsidiaries (a) is, or is
owned or controlled by Persons that are, included on the list of “Specially
Designated Nationals and Blocked Persons” or (b) is otherwise currently the
subject of any sanctions administered or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”).
SECTION 3.18.    Money Laundering, FCPA and Counter-Terrorist Financing Laws.
Each Loan Party is in compliance, in all material respects, with the Bank
Secrecy Act, as amended by Title III of the PATRIOT Act, the United States
Foreign Corrupt Practices Act of 1977, as amended, and all other applicable
anti-money laundering and counter terrorist financing laws and regulations.
SECTION 3.19.    Solvency. The Borrower and its Subsidiaries are, as of the
Initial Closing Date, upon giving effect to the Transactions and as of each date
of making the Loans and the application of proceeds thereof, on a consolidated
basis, Solvent.
ARTICLE IV
Conditions
SECTION 4.01.    Effective Date. The Lenders’ Commitments shall not become
effective hereunder until the date on which each of the following conditions
shall be satisfied (or waived in accordance with Section 9.02) on or prior to
the Commitment Termination Date:
(a)    Credit Agreement and Guarantee Agreement. The Administrative Agent (or
its counsel) shall have received from each party hereto and each party to the
Guarantee Agreement a counterpart of this Agreement and the Guarantee Agreement,
respectively, signed on behalf of each party hereto and thereto, respectively
(or written evidence reasonably satisfactory to the Administrative Agent (which
may include a facsimile or other electronic transmission of a signed signature
page) that such party has signed a counterpart of this Agreement and the
Guarantee Agreement).
(b)    Closing Certificates; Certified Certificates of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each applicable Loan Party, dated the Effective Date and executed
by its Secretary or Assistant Secretary, which shall (A) certify the resolutions
of its Board of Directors, members or other body authorizing the execution,
delivery and performance of the Loan Documents to which it is a party, (B)
identify by name and title and bear the signatures of the officers of such Loan
Party authorized to sign the Loan Documents to which it is a party, and (C)
contain appropriate attachments, including the certificate or articles of
incorporation or organization of such Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party and a true and
correct copy of its by‑laws or operating, management or partnership agreement,
and (ii) a long form good standing certificate for such Loan Party from its
jurisdiction of organization.

47
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




(c)    Fees and Expenses. The Lenders, the Administrative Agent, the Syndication
Agent and the Arrangers shall have received all fees required to be paid and due
on the Effective Date, and all expenses for which invoices have been presented
at least 2 business days prior to the Effective Date, on or prior the Effective
Date (including, without limitation, amounts then payable under the Arrangers
Fee Letter).
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02.    Initial Closing Date. The obligations of the Lenders to make
the Initial Loans hereunder shall not become effective until the date on which
each of the following conditions shall be satisfied (or waived in accordance
with Section 9.02) on or prior to the Commitment Termination Date:
(a)    Effective Date. The Effective Date shall have occurred.
(b)    Other Loan Documents. The Administrative Agent (or its counsel) shall
have received copies of the Guarantor Joinder Agreement duly executed by each
Subsidiary (if any) required to do so in accordance with clause (b) of the
definition of “Guarantee Requirement”, together with copies of the other
appropriate documents specified therein.
(c)    Offer Conditions. The Offer Conditions (as defined in the Acquisition
Agreement (as of July 1, 2014)) shall have been satisfied or (subject to the
following) waived in accordance with the terms and conditions of the Acquisition
Agreement (as of July 1, 2014), and no provision of the Acquisition Agreement or
any other Acquisition Document (including such Offer Conditions) shall have been
waived, amended, supplemented or otherwise modified, and no consent or request
by the Borrower or any of its Subsidiaries shall have been provided thereunder,
in each case which is materially adverse to the interests of the Lenders without
each Arranger’s prior written consent (such consent not to be unreasonably
withheld, delayed or conditioned). Without limiting the foregoing, it is
understood that any modification or waiver of the Minimum Condition (as defined
in the Acquisition Agreement) under the Tender Offer Documents shall be
considered materially adverse to the interests of the Lenders.
(d)    Financial Statements. The Administrative Agent shall have received: (i)
unaudited consolidated and (to the extent publicly available) consolidating
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries for each subsequent fiscal quarter
ended subsequent to September 28, 2013 and at least 45 days prior to the Initial
Closing Date; (ii) to the extent provided to the Borrower by the Target or
otherwise publicly available prior to the Initial Closing Date, unaudited
consolidated and consolidating balance sheets and related statements of income,
stockholders’ equity and cash flows of the Target and its subsidiaries for each
subsequent fiscal quarter ended subsequent to June 29, 2013 and at least 45 days
prior to the Initial Closing Date; and (iii) if, and to the extent required by
Rule 3-05 of Regulation S-X, customary pro forma financial statements of the
Borrower which meet the requirements of Regulation S-X under the Securities Act
and all other accounting rules and regulations of the SEC promulgated thereunder
and required to be included in a Registration Statement under such Securities
Act on Form S-3.
(e)    Fees and Expenses. The Lenders, the Administrative Agent, the Syndication
Agent and the Arrangers shall have received all fees required to be paid and due
on the Initial Closing Date, and all expenses for which invoices have been
presented at least two Business Days prior to the Initial Closing Date, on or
prior the Initial Closing Date.

48
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




(f)    Opinions, Officer’s Certificates and Borrowing Request. The
Administrative Agent shall have received (in each case dated as of the Initial
Closing Date): (i) a Solvency Certificate, (ii) a Borrowing Request in
accordance with Section 2.03, (iii) an officer’s certificate, signed by a
Responsible Officer of the Borrower that there has been no change to the matters
previously certified pursuant to Section 4.01(b) (or otherwise providing updates
to such certifications) and that each of the conditions precedent contained in
Sections 4.02(c), (h) and (i) have been satisfied as of the Initial Closing Date
and (iv) a favorable written opinion (addressed to the Administrative Agent and
the Lenders and dated the Initial Closing Date) of each of (A) Davis Polk &
Wardwell LLP, counsel for the Borrower and the Loan Parties, and (B) Read
Hudson, Vice President, Associate General Counsel and Secretary of the Borrower,
in each case covering such customary matters relating to the Loan Parties, the
Loan Documents or the Transactions as the Administrative Agent shall reasonably
request and in form reasonably acceptable to the Administrative Agent. The
Borrower hereby requests such counsel to deliver such opinions.
(g)    “Know Your Customer” Requirements. At least three Business Days prior to
the Initial Closing Date, documentation required under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act, to the extent reasonably requested by any Lender at least ten Business Days
prior to the Initial Closing Date.
(h)    Representations and Warranties. The Acquisition Agreement Representations
and the Specified Representations shall be shall be true and correct as of the
Initial Closing Date.
(i)    Acquired Business Material Adverse Effect. Except as otherwise disclosed
in (a) the Target’s Annual Report on Form 10-K for the fiscal year ended June
29, 2013, the Target’s Quarterly Reports on Form 10-Q for the quarterly periods
ended September 28, 2013, December 28, 2013 and March 29, 2014, the Target’s
Current Reports on Form 8-K filed since the date of filing of the Target’s
Quarterly Report on Form 10-Q for the fiscal quarter ended March 29, 2014 and
prior to the date hereof or the Target’s proxy statement for the 2013 annual
meeting of the Target’s stockholders, the relevance of such documents being
reasonably apparent on its face, but excluding any risk factor disclosure and
disclosure of risks included in any “forward looking statements” disclaimer or
other general statements included in such Company SEC Documents to the extent
they are predictive or forward looking in nature, or (b) the Company Disclosure
Letter delivered to the Arrangers on June 9, 2014, there has not occurred since
June 29, 2013 any Acquired Business Material Adverse Effect or any event,
change, effect, development, state of facts, condition, circumstance or
occurrence that, individually or in the aggregate, has had or would reasonably
be expected to have a Acquired Business Material Adverse Effect. In this
paragraph, each capitalized term that is not defined in any other provision in
this Agreement shall have the meaning given to such term in the Acquisition
Agreement (as of July 1, 2014).
SECTION 4.03.    Subsequent Borrowing Dates. The obligations of the Lenders to
make a Loan hereunder after the Initial Closing Date shall not become effective
until the date on which each of the following conditions shall be satisfied (or
waived in accordance with Section 9.02) on or prior to the Availability
Termination Date:
(a)    The Initial Closing Date shall have occurred.
(b)    The Administrative Agent shall have received a Borrowing Request in
accordance with Section 2.03.
(c)    The Specified Representations shall be shall be true and correct as of
such Subsequent Borrowing Date.

49
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




ARTICLE V
Affirmative Covenants
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document (other than contingent amounts not yet due) shall have been
paid in full, the Borrower covenants and agrees with the Lenders that:


SECTION 5.01.    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for prompt delivery to each Lender:
(a)    as soon as possible, but in any event within 75 days after the end of
each fiscal year of the Borrower, the Borrower’s audited consolidated balance
sheet and audited consolidated statements of operations, stockholders’ equity
and cash flows as of the end of and for such year, and related notes thereto,
setting forth in each case in comparative form the figures for (or, in the case
of the balance sheet, as of the end of) the previous fiscal year, all reported
on by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, the
Borrower’s unaudited consolidated balance sheet and unaudited consolidated
statements of operations and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by the Chief Financial Officer of the Borrower as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;
(c)    concurrently with any delivery or deemed delivery of financial statements
under paragraph (a) or (b) above (or, in the case of any such delivery under
paragraph (a) above, within 75 days after the end of the applicable fiscal year
of the Borrower) a certificate of the Chief Financial Officer of the Borrower
substantially in the form of Exhibit E certifying (i) (solely in the case of
financial statements delivered pursuant to paragraph (b) above) such financial
statements as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, (ii) as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (iii) setting forth reasonably detailed calculations demonstrating
compliance with the covenants contained in Sections 6.09 and 6.10 and, if as of
the date of such financial statements the Borrower’s consolidated financial
statements include the results of any Variable Interest Entity that is not a
“Subsidiary” for purposes hereof, including a statement in sufficient detail of
amounts in respect of Variable Interest Entities

50
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




excluded in calculating such covenants, and (iv) stating whether any change in
GAAP or in the application thereof that applies to the Borrower or any of its
consolidated Subsidiaries has occurred since the later of the date of the
Borrower’s most recent audited financial statements referred to in Section 3.04
and the date of the most recent prior certificate delivered pursuant to this
paragraph (c) indicating such a change and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
(d)     concurrently with any delivery of financial statements under
paragraph (a) of this Section, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their audit of such financial statements of any failure of
the Borrower to comply with the terms, covenants, provisions or conditions of
Section 6.09 or Section 6.10 insofar as they relate to accounting matters and,
if such accounting firm has obtained such knowledge of any failure to comply, a
statement as to the nature thereof (which certificate may be limited to the
extent required by accounting rules or guidelines);
(e)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials (other than registration
statements on Form S-8 or any similar or successor form) filed by the Borrower
or any Subsidiary with the SEC, or any Governmental Authority succeeding to any
or all of the functions of the SEC, or with any national securities exchange, or
distributed by the Borrower to the holders of its Equity Interests generally, as
the case may be;
(f)    promptly after Moody’s, S&P or Fitch shall have announced (i) a change in
the Facility Rating or the Corporate Rating or in any rating established or
deemed to have been established for any of the Covered Notes, (ii) that it shall
no longer maintain a Facility Rating or a Corporate Rating, (iii) a change of
its rating system or (iv) that it shall cease to be in the business of issuing
credit facility ratings or corporate credit ratings, written notice of such
development or rating change;
(g)    promptly following any reasonable request therefor from the
Administrative Agent, copies of any documents described in Sections 101(k) or
101(l) of ERISA that any Loan Party or any ERISA Affiliate may request with
respect to any Multiemployer Plan; provided that if the Loan Parties or any of
the ERISA Affiliates have not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Loan Parties and/or the
ERISA Affiliates shall promptly make a request for such documents or notices
from such administrator or sponsor and the Borrower shall provide copies of such
documents and notices promptly after receipt thereof; and
(h)    promptly following any reasonable request therefor, such other
information regarding the operations, business affairs and financial condition
of the Borrower or any of its Subsidiaries, or compliance with the terms of this
Agreement, as the Administrative Agent (on behalf of any Lender) may reasonably
request.
Information required to be delivered pursuant to Sections 5.01(a), (b), (e) and
(f) shall be deemed to have been delivered on the date on which the Borrower
provides notice to the Administrative Agent that such information has been
posted on the SEC website on the Internet at www.sec.gov, or at another website
identified in such notice and accessible by the Lenders without charge, provided
that such notice may be included in a certificate delivered pursuant to Section
5.01(c).

51
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




SECTION 5.02.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for prompt distribution to each Lender through the
Administrative Agent) written notice promptly, but in any event within five
Business Days of, any of the Chief Executive Officer, the President, the General
Counsel or the Chief Financial Officer of the Borrower obtaining actual
knowledge of the following:
(a)    the occurrence of any Default or Event of Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Chief Financial Officer or another executive officer of the Borrower or any
Subsidiary, affecting the Borrower or any Affiliate thereof that could
reasonably be expected to result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event or any fact or circumstance that gives
rise to a reasonable expectation that any ERISA Event will occur that, in either
case, alone or together with any other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in a
liability in excess of $50,000,000;
(d)    any event, notice or circumstance or any correspondence with any
Governmental Authority (including with respect to any release into the indoor or
outdoor environment of any Hazardous Material that is required by any applicable
Environmental Law to be reported to a Governmental Authority) which could
reasonably be expected to lead to any Material Adverse Effect; and
(e)    any other development (including notice of any Environmental Liability)
that results in, or could reasonably be expected to result in, a Material
Adverse Effect.
Each notice delivered under this Section shall be accompanied by a written
statement of the Chief Financial Officer or other executive officer of the
Borrower setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.
SECTION 5.03.    Existence; Conduct of Business. Each Loan Party will, and will
cause its Subsidiaries to, do or cause to be done all things necessary to
obtain, preserve, renew and keep in full force and effect its legal existence
and, except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect, the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business, provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03
or other permitted disposition thereof under Section 6.04.
SECTION 5.04.    Payment of Obligations. Each Loan Party will, and will cause
its Subsidiaries to, pay or discharge all Material Indebtedness and all other
material liabilities and obligations, including Taxes, before such liabilities
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, (c) no attempt is being made to effect
collection, or such contest effectively suspends collection, of the contested
obligation and the enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

52
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




SECTION 5.05.    Maintenance of Properties. Each Loan Party will, and will cause
its Subsidiaries to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.
SECTION 5.06.    Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (i) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (ii) in the case of each Loan
Party, permit any representatives designated by the Administrative Agent or any
Lender (including employees of the Administrative Agent, any Lender or any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent or any Lender), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested (but no more frequently than annually unless an
Event of Default exists) and all with a representative of the Borrower present.
The Loan Parties acknowledge that the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain Reports
pertaining to the Loan Parties’ and their respective Subsidiaries’ assets for
internal use by the Administrative Agent and the Lenders.
SECTION 5.07.    Compliance with Laws. Each Loan Party will, and will cause each
of its Subsidiaries to, comply with all Requirements of Law with respect to it
or its property, except where non-compliance could not reasonably be expected to
result in a Material Adverse Effect or where the necessity of compliance
therewith is contested in good faith by appropriate proceedings.
SECTION 5.08.    Use of Proceeds; Margin Regulations. (a) The proceeds of the
Initial Loan will be used to purchase Target Shares pursuant to the Tender Offer
and to pay fees and expenses in connection with the Transactions. The proceeds
of any Loans made on any Subsequent Borrowing Date will be used to provide
funding for additional consideration, fees and expenses that are then payable or
are reasonably expected to be payable in connection with (x) the purchase of any
shares of the Target tendered during any subsequent offering period pursuant to
the Acquisition Documents (if applicable) and (y) the consummation of the
Merger. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X (assuming the accuracy of the
representation made by each Lender pursuant to Section 9.17) or for the purpose
of financing any unsolicited offer for the Equity Interests of any Person or any
hostile acquisition. The Borrower will, and will cause each Subsidiary to,
perform such acts and deliver such documents that any Lender or the
Administrative Agent may reasonably request to ensure compliance with the
Regulations of the Board, including Regulation T, U and X (including promptly
completing, executing and delivering to each Lender Form FR U-1 or (as
applicable to such Lender) Form FR G-3 (Statement of Purpose for an Extension of
Credit Secured by Margin Stock)).
(b)    The Borrower will not directly or indirectly use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds of the Loan
to any Person, for the purpose of financing activities or business of or with
any Person, or in any country or territory that, at the time of such financing,
is the subject of any U.S. sanctions administered or enforced by OFAC, except to
the extent licensed or otherwise approved by OFAC.
(c)    No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

53
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




SECTION 5.09.    Insurance. The Borrower will, and will cause each Subsidiary
to, maintain with financially sound and reputable insurance companies or through
self-insurance, (i) insurance or self-insurance in such amounts (with no greater
risk retention) and against such risks as is considered adequate by the
Borrower, in its good faith judgment, and (ii) all other insurance as may be
required by law. The Borrower will furnish to the Administrative Agent, upon the
reasonable request of the Administrative Agent, information in reasonable detail
as to the insurance so maintained.
SECTION 5.10.    Consummation of Merger. The Borrower will consummate as
promptly as practical following the Initial Closing Date (including filing a
proxy (or information) statement with the SEC within 10 Business Days of
consummation of the Tender Offer if such proxy (or information) statement is
required to consummate the Merger) the Merger.
SECTION 5.11.    Further Assurances. The Borrower will, and will cause each
Subsidiary to, execute any and all further documents, agreements and
instruments, and take all such further actions that may be required under any
applicable law, or that the Administrative Agent or the Required Lenders may
reasonably request, to cause the Guarantee Requirement to be and remain
satisfied at all times or otherwise to give effect to the provisions of the Loan
Documents, all at the expense of the Loan Parties.
ARTICLE VI
Negative Covenants
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document (other than contingent amounts not yet due) shall have been
paid in full, the Borrower covenants and agrees with the Lenders that:
SECTION 6.01.    Indebtedness. (a) The Borrower will not, nor will it permit any
Subsidiary to, directly or indirectly, create, incur, assume or permit to exist
any Indebtedness, except:
(i)    Indebtedness created under the Loan Documents;
(ii)    Indebtedness existing on the Effective Date and set forth on
Schedule 6.01 and Refinancing Indebtedness in respect thereof;
(iii)    Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary; provided that (A) such Indebtedness shall
not have been transferred or pledged to any other Person (other than the
Borrower or any Subsidiary) and (B) any such Indebtedness owing by any Loan
Party shall be subordinated to the Obligations on terms customary for
intercompany subordinated Indebtedness, as reasonably determined by the
Administrative Agent;
(iv)    Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided
that the Indebtedness so guaranteed shall not be prohibited by this Section;
(v)    Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, Synthetic Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets, and
Refinancing Indebtedness in respect thereof; provided that such Indebtedness is

54
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement;
(vi)    Indebtedness of any Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the date hereof, or
Indebtedness of any Person that is assumed by any Subsidiary in connection with
an acquisition of assets by such Subsidiary, and Refinancing Indebtedness in
respect thereof; provided that (A) such original Indebtedness exists at the time
such Person becomes a Subsidiary (or is so merged or consolidated) or such
assets are acquired and is not created in contemplation of or in connection with
such Person becoming a Subsidiary (or such merger or consolidation) or such
assets being acquired and (B) neither the Borrower nor any Subsidiary (other
than such Person or the Subsidiary with which such Person is merged or
consolidated or that so assumes such Person’s Indebtedness) shall Guarantee or
otherwise become liable for the payment of such Indebtedness;
(vii)    performance bonds, bid bonds, surety bonds, appeal bonds, completion
Guarantees and similar obligations, in each case provided in the ordinary course
of business or in connection with the enforcement of rights or claims of the
Borrower or its Subsidiaries or in connection with judgments that do not result
in a Default or an Event of Default;
(viii)    Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
(ix)    Indebtedness under Swap Agreements permitted under Section 6.06;
(x)    Capital Lease Obligations in connection with any Sale/Leaseback
Transactions;
(xi)    Indebtedness owed in respect of overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearinghouse transfers of funds;
(xii)    Indebtedness consisting of indemnification, adjustment of purchase
price, earnout or similar obligations (and Guarantees of such Indebtedness), in
each case, incurred in connection with the disposition of any business, assets
or a Subsidiary of the Borrower, other than Guarantees of Indebtedness incurred
or assumed by any Person acquiring all or any portion of such business, assets
or Subsidiary for the purpose of financing or otherwise in connection with such
acquisition; provided, however, that (A) such Indebtedness is not reflected on
the balance sheet of the Borrower or any Subsidiary prepared in accordance with
GAAP (contingent obligations referred to in a footnote to financial statements
and not otherwise reflected on the balance sheet will not be deemed to be
reflected on such balance sheet for purposes of this clause (A)) and (B) the
maximum aggregate liability in respect of all such Indebtedness shall not exceed
the gross proceeds, including the fair market value of non-cash proceeds (the
fair market value of such non-cash proceeds being measured at the time such
proceeds are received and without giving effect to any subsequent changes in
value), actually received by the Borrower and the Subsidiaries in connection
with such disposition;
(xiii)    (A) Guarantees by Foreign Subsidiaries of foreign third party grower
obligations incurred in the ordinary course of business in an aggregate amount
outstanding at any time, taken together with the grower obligations referred to
in clause (B), not to exceed

55
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




$500,000,000; provided that each such Guarantee incurred by a Foreign Subsidiary
shall be solely in respect of obligations of its own growers or the growers of a
Subsidiary that is organized under the laws of the same nation as such Foreign
Subsidiary; (B) Guarantees by the Borrower or any Subsidiary Guarantor of
foreign third party grower obligations incurred in the ordinary course of
business in an aggregate amount outstanding at any time not to exceed
$100,000,000; and (C) Guarantees by the Borrower or any Subsidiary Guarantor of
the obligations of third party growers located in the United States incurred in
the ordinary course of business in an aggregate amount outstanding at any time
not to exceed $200,000,000;
(xiv)    customer deposits and advance payments received in the ordinary course
of business and consistent with past practices from customers for goods
purchased in the ordinary course of business;
(xv)    Securitization Transactions the aggregate amount of which (as determined
in accordance with the second sentence of the definition of Securitization
Transaction) shall not exceed $500,000,000 at any time outstanding, provided
that as of the date of the establishment of any Securitization Transaction no
Default or Event of Default shall have occurred and be continuing or would
result therefrom;
(xvi)    Indebtedness owing by any SPE Subsidiary to the Borrower or any other
Subsidiary to the extent that such intercompany Indebtedness has been incurred
to finance, in part, the transfers of accounts receivable and/or payment
intangibles, interests therein and/or related assets and rights to such SPE
Subsidiary in connection with a Securitization Transaction permitted pursuant to
clause (xv) above;
(xvii)    Indebtedness of Foreign Subsidiaries and Guarantees by the Borrower
thereof not to exceed $500,000,000 at any time outstanding;
(xviii)    other unsecured Indebtedness; provided that the aggregate principal
amount of such unsecured Indebtedness of Subsidiaries outstanding under this
clause (xviii) at any time, together with the aggregate principal amount of
secured Indebtedness outstanding under clause (xix) at such time, shall not
exceed 15% of Consolidated Net Tangible Assets; and
(xix)    Indebtedness of the Borrower or any Subsidiary secured by Liens
permitted under Section 6.02(xiv); provided that the aggregate principal amount
of Indebtedness outstanding under this clause (xix) at any time, together with
the aggregate principal amount of unsecured Indebtedness of Subsidiaries
outstanding under clause (xviii) at such time, shall not exceed 15% of
Consolidated Net Tangible Assets.
(b)    Notwithstanding any provision of paragraph (a) of this Section, no
Subsidiary shall be liable for any Material Indebtedness of the Borrower, under
any Guarantee or otherwise, unless it shall also Guarantee the Obligations on
terms, and under documentation, reasonably satisfactory to the Administrative
Agent.
SECTION 6.02.    Liens. The Borrower will not, nor will it permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any asset now owned or
hereafter acquired by it, except:
(i)    Liens created under the Loan Documents;
(ii)    Permitted Encumbrances;

56
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




(iii)    any Lien on any asset of the Borrower or any Subsidiary existing on the
Effective Date and set forth on Schedule 6.02 (including any Lien that attaches
by law to the proceeds thereof); provided that (A) such Lien shall not apply to
any other property or asset of the Borrower or any Subsidiary and (B) such Lien
shall secure only those obligations that it secures on the Effective Date or,
with respect to any such obligations that shall have been extended, renewed or
refinanced in accordance with Section 6.01, Refinancing Indebtedness in respect
thereof;
(iv)    any Lien existing on any asset, including any Lien that attaches by law
to the proceeds thereof, prior to the acquisition thereof by the Borrower or any
Subsidiary or existing on any property or asset, including any Lien that
attaches by law to the proceeds thereof, of any Person that becomes a Subsidiary
or is merged or consolidated with the Borrower or any Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary or is so merged or
consolidated securing Indebtedness permitted under Section 6.01(a)(vi); provided
that (A) such Lien is not created in contemplation of or in connection with such
acquisition, merger or consolidation or such Person becoming a Subsidiary, as
the case may be, (B) such Lien shall not apply to any other asset of the
Borrower or any Subsidiary and (C) such Lien shall secure only those obligations
that it secures on the date of such acquisition, merger or consolidation or the
date such Person becomes a Subsidiary, as the case may be, or, with respect to
any such obligations that shall have been extended, renewed or refinanced in
accordance with Section 6.01, Refinancing Indebtedness in respect thereof;
(v)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary, including any Lien that attaches by law to the
proceeds thereof; provided that (A) such Liens secure Indebtedness permitted by
clause (a)(v) of Section 6.01, (B) such Liens and the Indebtedness secured
thereby are incurred prior to or within 180 days after such acquisition or the
completion of such construction or improvement, (C) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets and any financing costs associated therewith and
(D) such Liens shall not apply to any other property or asset of the Borrower or
any Subsidiary;
(vi)    in connection with the sale or transfer of all the Equity Interests in a
Subsidiary in a transaction permitted under Section 6.04, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;
(vii)    in the case of any Subsidiary that is not a wholly-owned Subsidiary,
any put and call arrangements, drag-along and tag-along rights and obligations,
and transfer restrictions related to its Equity Interests set forth in its
organizational documents or any related joint venture or similar agreement;
(viii)    any Lien on assets of any Foreign Subsidiary; provided that such Lien
shall secure only Indebtedness or other obligations of such Foreign Subsidiary,
or any other Foreign Subsidiary organized under the laws of the same nation as
such Foreign Subsidiary, permitted hereunder;
(ix)    reservations, limitations, provisos and conditions expressed in any
original grant from any federal Canadian Governmental Authority (in the case of
Subsidiaries organized under the laws of Canada);
(x)     Liens arising under operating leases which are subject to the Personal
Property Security Act (Alberta);

57
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




(xi)    Liens arising out of any Sale/Leaseback Transactions;
(xii)    Liens on cash, cash equivalents or marketable securities of the
Borrower or any Subsidiary securing obligations of the Borrower or any
Subsidiary under Swap Agreements permitted under Section 6.06;
(xiii)    sales or other transfers of accounts receivable, payment intangibles
and related assets pursuant to, and Liens existing or deemed to exist in
connection with, Securitization Transactions permitted under Section
6.01(a)(xv); and
(xiv)    other Liens on assets securing Indebtedness or other obligations in an
aggregate principal amount not to exceed, together with the aggregate principal
amount of unsecured Indebtedness of Subsidiaries outstanding under Section
6.01(a)(xviii) at such time, 15% of Consolidated Net Tangible Assets.
SECTION 6.03.    Fundamental Changes; Business Activities. (a) The Borrower will
not, nor will it permit any Subsidiary to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or transfer all or substantially all its assets to any Person, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing, (i)
any Subsidiary may merge into or transfer all or substantially all its assets to
another Subsidiary, (ii) any Person acquired in a transaction not otherwise
prohibited by this Agreement may merge into or consolidate with, or transfer all
or substantially all its assets to, (x) any Subsidiary in a transaction in which
the surviving or acquiring entity is a Subsidiary, (y) any special purpose
Subsidiary formed for the purpose of effecting an acquisition and not conducting
any business or holding assets other than de minimis assets may merge into or
consolidate with any Person to be acquired in a transaction not otherwise
prohibited by this Agreement, and (z) the Borrower in a transaction in which the
surviving or acquiring entity is the Borrower, (iii) any Subsidiary may merge
into or consolidate with or transfer all or substantially all its assets to any
Person in a transaction permitted under Section 6.04 in which the surviving or
acquiring entity is not a Subsidiary, (iv) any Subsidiary may merge into or
consolidate with or transfer all or substantially all its assets to the Borrower
in a transaction in which the surviving or acquiring entity is the Borrower, and
(v) any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders.
(b)    The Borrower will not, nor will it permit any Subsidiary to, engage, to
any material extent, in any business other than (i) the production, marketing
and distribution of food products, any related food or agricultural products,
processes or business, the production, marketing and distribution of renewable
fuels, neutraceuticals, biotech products and other renewable products (or
by-products), any other business in which the Borrower or any Subsidiary was
engaged on the Effective Date, and any business related, ancillary or
complementary to the foregoing, (ii) transfers to and agreements with SPE
Subsidiaries relating to Securitization Transactions and (iii) in the case of
SPE Subsidiaries, Securitization Transactions and transactions incidental or
related thereto.
SECTION 6.04.    Asset Sales. The Borrower will not, nor will it permit any
Subsidiary to, transfer, lease or otherwise dispose of, in one transaction or a
series of transactions, directly or indirectly, all or substantially all the
assets of the Borrower and the Subsidiaries, taken as a whole, except that the
Borrower or any Subsidiary may transfer, lease or otherwise dispose of, in one
transaction or a series of transactions, directly or indirectly, assets in each
fiscal year if the cumulative book value of such assets in any fiscal year is
less than 25% of the Borrower’s Total Assets at the beginning of such fiscal
year. 

58
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




SECTION 6.05.    [Reserved].
SECTION 6.06.    Swap Agreements. The Borrower will not, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which the Borrower or a Subsidiary has actual
exposure and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability, Indebtedness or investment of the Borrower or any
Subsidiary; provided, that the Borrower may enter into put and call option
agreements in order effectively to fix price ranges for the purchases of shares
of the Borrower’s capital stock to be made pursuant to share repurchase programs
approved by its board of directors.
SECTION 6.07.    Transactions with Affiliates. The Borrower will not, nor will
it permit any Subsidiary to, sell, lease, license or otherwise transfer any
assets to, or purchase, lease, license or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions in the ordinary course of business that are at prices and on
terms and conditions not less favorable to the Borrower or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Borrower and the Subsidiaries not involving
any other Affiliate, (c) any Restricted Payment or (d) compensation and
indemnification of, and other employment arrangements with, directors, officers
and employees of the Borrower or such Subsidiary entered in the ordinary course
of business.
SECTION 6.08.    [Reserved].
SECTION 6.09.    Interest Expense Coverage Ratio. The Borrower will not permit
the ratio of (i) Consolidated EBITDA to (ii) Consolidated Cash Interest Expense
for any period of four consecutive fiscal quarters to be less than 3.75 to 1.00.
SECTION 6.10.    Debt to Capitalization Ratio. The Borrower will not permit the
Debt to Capitalization Ratio to be more than 0.60 to 1.00 as of the last day of
any fiscal quarter; provided, however, that following the Initial Closing Date
until and including the end of the first full fiscal quarter of the Borrower
following the Initial Closing Date, the Debt to Capitalization Ratio shall not
exceed 0.65 to 1.00.
ARTICLE VII
Events of Default
If any of the following events (any such event, an “Event of Default”) shall
occur:
(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Article)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days or more;
(c)    any representation, warranty or statement made or deemed made by or on
behalf of any Loan Party in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or

59
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




waiver hereunder or thereunder, shall prove to have been incorrect in any
material respect (or, in the case of any representation, warranty or statement
qualified by materiality, in any respect) when made or deemed made;
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.03 (with respect to any Loan
Party’s existence), 5.08 or Article VI of this Agreement;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Article), and, except as otherwise provided in
such Loan Document, such failure shall continue unremedied for a period of 30
days after notice thereof from any Lender or the Administrative Agent to the
Borrower;
(f)    the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness when and as the same shall become due and payable (or, if any grace
periods shall be applicable, after the expiration of such grace periods);
(g)    any event or condition occurs (including the triggering of any change in
control or similar event with respect to the Borrower) that results in any
Material Indebtedness becoming due prior to its scheduled maturity or the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of any Material Indebtedness (or a trustee or agent on behalf
of such holder or holders) to cause such Indebtedness to become due prior to its
scheduled maturity or to require, with the giving of notice if required, any
Material Indebtedness to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), prior to its stated maturity, provided that this
paragraph (g) shall not apply to secured Indebtedness that becomes due as a
result of the sale, transfer or other disposition (including as a result of a
casualty or condemnation event) of the property or assets securing such
Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement); or there shall occur any event that
constitutes a default, amortization event, event of termination or similar event
under or in connection with any Securitization Transaction the obligations in
respect of which constitute Material Indebtedness, or the Borrower or any
Subsidiary shall fail to observe or perform any term, covenant, condition or
agreement contained in or arising under any such Securitization Transaction, if,
as a result of such event or failure, the lenders or purchasers thereunder or
any agent acting on their behalf shall cause or be permitted to cause (with or
without the giving of notice, the lapse of time or both) such Securitization
Transaction or the commitments of the lenders or purchasers thereunder to
terminate or cease to be fully available;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, liquidation, winding up, dissolution,
reorganization, examination, suspension of general operations or other relief in
respect of a Loan Party or any Material Subsidiary or its debts, or of a
substantial part of their assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for a Loan Party or any Material Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed or unstayed for 90 days or more or an order
or decree approving or ordering any of the foregoing shall be entered;
(i)    any Loan Party or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal,

60
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in paragraph
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Loan Party or any Material Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
(j)    any Loan Party or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against any Loan Party, any Subsidiary
or any combination thereof and the same shall remain unpaid or undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Loan Party or any Subsidiary to enforce any such
judgment;
(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred, is
reasonably likely to have a Material Adverse Effect;
(m)    [reserved];
(n)    a Change in Control shall occur; or
(o)    the Guarantee Agreement shall fail to remain in full force or effect or
any action shall be taken by any Loan Party to discontinue or to assert the
invalidity or unenforceability of the Guarantee Agreement, or any Loan Party
shall deny that it has any further liability under the Guarantee Agreement to
which it is a party, or shall give notice to such effect,
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Loan Parties, take
either or both of the following actions, at the same or different times: at any
time after the Initial Closing Date, declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Loan Parties accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Loan Parties; provided, however, that in
case of any event with respect to the Borrower described in paragraph (h) or (i)
of this Article, the principal of the Loans then outstanding, together with
accrued interest thereon and all fees and other obligations of the Loan Parties
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties. Upon the occurrence and continuance of any
Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.

61
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




ARTICLE VIII    

The Administrative Agent
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent hereunder and under the Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent and the Lenders, and the Borrower
shall not have rights as third party beneficiaries of any of such provisions.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary or believed by the Administrative Agent in good faith to be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Loan Party that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02 or believed by the Administrative
Agent in good faith to be necessary) or in the absence of its own gross
negligence or wilful misconduct. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness, genuineness or accuracy of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any representation, notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed or sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon. The

62
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts, other than to the extent
a court of competent jurisdiction determines by final and nonappealable judgment
liability to have resulted from the gross negligence or wilful misconduct of the
Administrative Agent.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
In determining compliance with any condition hereunder to the making of a Loan
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time upon
notice to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) in the absence of a continuing Event of
Default, to appoint a successor. If no successor shall have been so appointed by
the Borrower and the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent that shall be a commercial
bank with an office in New York, New York, or an Affiliate of any such
commercial bank, in either case acceptable to the Borrower in the absence of a
continuing Event of Default (such acceptance not to be unreasonably withheld or
delayed). Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges, obligations and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all its duties and obligations under the Loan Documents. The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed in writing between the
Borrower and such successor. After the Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement, including making
the representation set forth in Section 9.17. Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.
Notwithstanding anything herein to the contrary, (i) neither the Arrangers nor
any Person named on the cover page of this Agreement as a Syndication Agent
shall have any duties or obligations

63
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




under this Agreement or any other Loan Document (except in its capacity, as
applicable, as a Lender), but all such Persons shall have the benefit of the
indemnities provided for hereunder, and (ii) each Loan Party agrees not to make,
and hereby waives, any claims based on any alleged fiduciary duty on the part of
the Administrative Agent or any of the Arrangers.
ARTICLE IX
Miscellaneous
SECTION 9.01.    Notices. (f) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or by other
electronic transmission, as follows:
(i)    if to any Loan Party, to the Borrower at:
2200 Don Tyson Parkway
Springdale, Arkansas 72762
Attention: Susan White
Telecopy No.: (479) 757-6875
email: susan.white@tyson.com


with a copy to:

2200 Don Tyson Parkway
Springdale, Arkansas 72762
Attention: R. Read Hudson
Telecopy No.: (479) 757-6563
email: read.hudson@tyson.com
(ii)    if to the Administrative Agent, to:
Morgan Stanley Senior Funding, Inc.
1 New York Plaza, 41st floor
New York, New York 10004
Attention: Global Loans Services Agency Team
Telecopy No.: (212) 507-6680
email: msagency@morganstanley.com
(iii)    if to any other Lender, to it at its address or facsimile number set
forth in its Administrative Questionnaire.
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile or by other electronic
transmission shall be deemed to have been given when confirmed by telephone,
facsimile or email, provided that if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient.

64
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




(b)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto (or, in
the case of such change by a Lender, by notice to the Borrower and the
Administrative Agent). Notices and other communications to the Lenders hereunder
may also be delivered or furnished by electronic communication (including e-mail
and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower (on behalf of itself and
the other Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.
SECTION 9.02.    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under any
other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time. No notice to or demand on
the Borrower or any Loan Party in any case shall entitle the Borrower or any
Loan Party to any other or further notice or demand in similar or other
circumstances.
(b)    None of this Agreement, any other Loan Document or any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon (other than the default rate of interest set
forth in Section 2.13(c) on such Loans), or reduce or forgive any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the maturity of any Loan or any date for the payment of any
interest or fees payable hereunder, or reduce or forgive the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change the order of payments specified in Section 2.18(c) or change
Section 2.18(e) or (f) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender adversely
affected thereby, (v) change any of the provisions of this Section or the
percentage set forth in the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Commitments), or (vi) except as otherwise expressly permitted hereunder, permit
any Loan Party to assign its rights hereunder, release any Loan Party from its
Guarantee under the Guarantee Agreement (except as expressly provided in the

65
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




Guarantee Agreement or this Agreement) or limit its liability in respect of such
Guarantee without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent without the prior written consent of the Administrative
Agent. The Administrative Agent may also amend the Commitment Schedule to
reflect assignments entered into pursuant to Section 9.04. Notwithstanding the
foregoing or any other provision of this Agreement, in the event that the terms
of this Agreement are required to be modified as specified in the applicable
provisions of the Arrangers Fee Letter, then this Agreement shall be deemed
modified (to the extent not adverse to the Lenders) in accordance therewith (and
subject to the terms therein), effective immediately upon the written notice
thereof being given by the Administrative Agent to the Borrower and the Lenders
without requiring any other action to be taken hereunder.
(c)    In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of each Lender or each
affected Lender, if the consent of Lenders having outstanding Loans and unused
Commitments representing at least 66% of the sum of the total outstanding Loans
and unused Commitments at such time shall be obtained (calculated after
excluding the outstanding principal amount of Loans and the Commitments of any
Defaulting Lenders), but the consent to such Proposed Change of other Lenders
whose consent is required shall not be obtained (any such Lender whose consent
is necessary but has not been obtained being referred to as a “Non-Consenting
Lender”), then, the Borrower may, at their sole expense and effort, upon notice
to any such Non-Consenting Lender and the Administrative Agent, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an assignee acceptable
to the Borrower that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that (i) the
Borrower shall have received the prior written consent to such assignment of the
Administrative Agent, which consent shall not unreasonably be withheld or
delayed, (ii) after giving effect to such assignment (and any simultaneous
assignments by other Non-Consenting Lenders), sufficient consents shall have
been obtained to effect such Proposed Change, (iii) such Non-Consenting Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Loan Parties (in the case of all other
amounts) and (iv) the Loan Parties or such assignee shall have paid to the
Administrative Agent the processing and recordation fee specified in Section
9.04(b).
(d)    Notwithstanding anything to the contrary in this Section 9.02, if the
Administrative Agent and the Borrower have jointly identified any ambiguity,
mistake, defect, inconsistency, obvious error or any error or omission of a
technical nature or any necessary or desirable technical change, in each case,
in any provision of the Loan Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision solely to address such
matter as reasonably determined by them acting jointly if such amendment is not
objected to in writing by the Required Lenders to the Administrative Agent
within five (5) Business Days following receipt of notice thereof by the
Lenders.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
within thirty (30) days after receipt of a reasonably detailed, written invoice
therefor, together with documentation supporting such reimbursement requests,
(i) all reasonable and documented out-of-pocket expenses (including expenses
incurred in connection with due diligence) incurred by the Administrative Agent,
the Syndication Agent, the Arrangers and their respective Affiliates (but
limited, in the case of legal fees and expenses, to the reasonable fees,
disbursements and other charges of a single counsel selected by the
Administrative Agent for all such Persons, taken as a whole (and, if reasonably
necessary, one local counsel for each relevant jurisdiction for all such
Persons, taken as a whole, as the Administrative Agent may deem appropriate in
its good faith judgment), in connection with the syndication of the credit
facilities provided

66
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




for herein, the preparation, execution, delivery and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions of the
Loan Documents (whether or not the transactions contemplated hereby or thereby
shall be consummated) and (ii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent or any Lender (but limited, in the
case of legal fees and expenses, and without duplication of such legal fees and
expenses that are reimbursed pursuant to clause (a)(i) above, to the reasonable
fees, disbursements and other charges of (i) a single counsel selected by the
Administrative Agent for all such Persons, taken as a whole, and (ii) solely in
the case of a potential or actual conflict of interest, one additional counsel
to all affected Persons, taken as a whole (and, if reasonably necessary, one
local counsel for each relevant jurisdiction for all such Persons, taken as a
whole, as the Administrative Agent may deem appropriate in its good faith
judgment)), in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made hereunder, including all such reasonable and
documented out-of-pocket expenses incurred during any workout or restructuring
(and related negotiations) in respect of such Loans.
(b)    The Borrower shall indemnify the Administrative Agent, the Syndication
Agent, the Arrangers and each Lender and their Affiliates and the respective
Related Parties of any of the foregoing Persons (each such Person being called
an “Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, (provided that in the
case of legal fees and expenses, the Borrower shall only be responsible for the
reasonable and documented fees, disbursements and other charges of (i) a single
counsel selected by the Administrative Agent for all such Indemnitees, taken as
a whole, and (ii) solely in the case of a potential or actual conflict of
interest, one additional counsel to all affected Indemnitees, taken as a whole
(and, if reasonably necessary, one local counsel for each relevant jurisdiction
for all such Indemnitees, taken as a whole, as the Administrative Agent may deem
appropriate in its good faith judgment)), incurred by or asserted against any
Indemnitee by any third party or by the Borrower or any Subsidiary arising out
of, in connection with, or as a result of (i) the execution or delivery of the
Loan Documents or any other agreement or instrument contemplated thereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) any Loan or the use of the proceeds therefrom or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any Subsidiary
and regardless of whether any Indemnitee is a party thereto (any of the
foregoing in clauses (i) through (iii), a “Proceeding”), provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that (x)
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or wilful misconduct of, or
material breach of this Agreement by, such Indemnitee (or such Indemnitee’s
Related Parties), (y) the Administrative Agent, the Syndication Agent, the
Arrangers or the Lenders have been indemnified under another provision of the
Loan Documents or (z) such losses, claims, damages, liabilities or related
expenses relate to disputes solely among the Indemnitees that are not arising
out of any act or omission by the Borrower or any Affiliate of the Borrower,
other than claims against any agent, Arranger, bookrunner or other similar role
under this Agreement in its capacity as such. This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim. All amounts due under this Section
9.03(b) shall be payable by the Borrower within 30 days (x) after written demand
thereof, in the case of any indemnification claim and (y) after receipt of a
reasonable detailed, written invoice therefor, together with documentation
supporting such reimbursement requests, in the case of reimbursement of costs
and expenses.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section and without limiting the Borrower’s obligation to do so, each Lender
severally agrees to pay to the Administrative Agent such Lender’s

67
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such. The obligations of the
Lenders under this paragraph (c) are subject to the last sentence of Section
2.02(a) (which shall apply mutatis mutandis to the Lenders’ obligations under
this paragraph (c)).
(d)    To the fullest extent permitted by applicable law, (i) no party shall
assert, and each party hereby waives, any claim against any other party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or the use of the proceeds thereof; provided
that nothing in this clause (i) shall limit the indemnification obligations of
the Borrower under this Section 9.03 to the extent such special, indirect,
consequential or punitive damages are included in any third party claim in
connection with which such Indemnitee is entitled to indemnification hereunder,
and (ii) no party shall be liable for any damages arising from the use by
unintended recipients of information or other materials obtained through
electronic, telecommunications or other information transmission systems unless
such damages are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the bad faith, gross negligence or
wilful misconduct of, or material breach of this Agreement by, such Indemnitee
(or such Indemnitee’s Related Parties) or such other party.
(e)    Notwithstanding anything to the contrary contained in this Agreement, the
Borrower shall not be liable for any settlement of any Proceeding effectuated
without the Borrower’s prior written consent (such consent not to be
unreasonably withheld or delayed), but, if settled with the Borrower’s written
consent, or if there is a final judgment by a court of competent jurisdiction
against an Indemnitee in any such Proceeding for which the Borrower is required
to indemnify such Indemnitee pursuant to this Section 9.03, the Borrower agrees
to indemnify and hold harmless each Indemnitee from and against any and all
losses, claims, damages, liabilities and related expenses by reason of such
settlement or judgment in accordance with this Section 9.03. The Borrower shall
not, without the prior written consent of the affected Indemnitee (which consent
shall not be unreasonably withheld or delayed), settle, compromise, consent to
the entry of any judgment in or otherwise seek to terminate any Proceeding in
respect of which indemnification may be sought hereunder unless such settlement,
compromise, consent or termination (i) includes an unconditional release of each
Indemnitee from all liability arising out of such Proceeding or (ii) does not
include a statement as to, or an admission of, fault, culpability or a failure
to act by or on behalf of such Indemnitee. Notwithstanding the above in this
Section 9.03, each Indemnitee shall be obligated to refund or return any and all
amounts paid by the Borrower under this Section 9.03 to such Indemnitee for any
losses, claims, damages, liabilities or related expenses to the extent such
Indemnitee is not entitled to payment of such amounts in accordance with the
terms hereof.
SECTION 9.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

68
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




(b)    (i) Subject to the conditions set forth in clause (b)(ii) below, any
Lender may assign to one or more assignees (other than the Borrower, its
affiliates, any natural person, any Defaulting Lender or any Competitor) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of: (A) the Borrower,
provided that no consent of the Borrower shall be required for (I) an assignment
to a Lender, an Affiliate of a Lender, an Approved Fund or (II) (x) prior to the
Initial Closing Date, if an Event of Default under clause (a), (b), (h), (i) or
(j) of Article VII has occurred and is continuing or (c) on or after the Initial
Closing Date, if an Event of Default has occurred and is continuing, any other
assignee (it being agreed that, following such assignment, the Borrower shall be
promptly notified thereof by the Administrative Agent); and provided further
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within 10 Business Days after having received written notice thereof and (B) the
Administrative Agent, provided that no consent of the Administrative Agent shall
be required for an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund. Notwithstanding the foregoing, any Person that is a Fee Receiver
but not a Permitted Fee Receiver shall not be an assignee without the written
consent of the Borrower and the Administrative Agent (whether or not an Event of
Default has occurred) (which consent may be withheld in the Borrower’s and the
Administrative Agent’s sole discretion).
(ii)    Assignments shall be subject to the following additional conditions: (A)
except in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the trade
date specified in the Assignment and Assumption with respect to such assignment
or, if no date is so specified, as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless each of the Borrower and the Administrative
Agent shall otherwise consent (such consent not to be unreasonably withheld or
delayed), provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing; (B) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement; (C) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption (which shall contain, without limitation, a representation and
warranty from the assignee that such assignee is not a Competitor), together
with a processing and recordation fee of $3,500, provided that assignments made
pursuant to Section 2.19(b) shall not require the signature of the assigning
Lender to become effective; (D) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent any Tax forms required by Section 2.17(f)
and an Administrative Questionnaire in which the assignee designates one or more
credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Loan Parties and their Related Parties
or their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws and (E) prior to
the Availability Termination Date, no Lender may assign any portion of its
undrawn Commitment to any Person other than an Investment Grade Lender.
Notwithstanding anything to the contrary contained in this Agreement, the
Administrative Agent (x) shall not have any responsibility or obligation to
determine whether any Lender or potential Lender is a Competitor and (y) shall
have no liability with respect to any assignment or participation made to a
person that is a Competitor, it being understood that the Administrative Agent
shall confirm that the requirements of any Assignment and Assumption are
satisfied.
(iii)    Subject to acceptance and recording thereof pursuant to clause (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee

69
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03) and to any
fees payable hereunder that have accrued for such Lender’s account but have not
yet been paid. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, the Administrative Agent and its affiliates and, with respect to its
own position, any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any Tax forms required by Section 2.17(f) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
clause.
(vi)    The words “execution”, “signed”, “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.
(c)    (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to any Person (other than a natural
person or the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
any Person that would be a Fee Receiver but not a Permitted Fee Receiver, unless
such Fee Receiver receives written consent of the Borrower and the
Administrative Agent (which consent may be withheld in the Borrower’s and the
Administrative Agent’s sole discretion) or any Competitor) (such Person, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it), provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (C) such participation

70
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




shall not increase the obligations of any Loan Party under any Loan Document,
except as contemplated below, and (D) the Borrower, the Administrative Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
(ii)    For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 2.17(d) with respect to any payments made by such Lender
to its Participant(s).
(iii)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
clauses (c)(iii) and (v) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent (but no greater than) as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided that such Participant shall be
subject to Sections 2.18(f) and 2.19 as though it were a Lender.
(iv)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower and solely for tax purposes,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
(v)    A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16, 2.17 or 9.08 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent, provided that the Participant shall be subject
to the provisions of Sections 2.18 and 2.19 as if it were an assignee under
clause (b).
(d)    Any Lender may at any time, without the consent of the Borrower or the
Administrative Agent, pledge or assign a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or a central bank of any OECD nation , and this Section shall not apply to
any such pledge or assignment of a security interest, provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

71
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrower and the other Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
and so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the repayment of the Loans, the expiration
or termination of the Letters or Credit and the Commitments or the termination
of this Agreement or any provision hereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page of this Agreement by electronic transmission (including in “.pdf”
or “.tif” format) shall be effective as delivery of a manually executed
counterpart hereof. This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof, including the commitments of the Lenders
and, if applicable, their Affiliates under any commitment letter or commitment
advices submitted by them (but do not supersede any other provisions of any such
commitment letter or related fee letter that are not by the terms of such
documents superseded by the terms of this Agreement upon the effectiveness of
this Agreement, all of which provisions shall remain in full force and effect).
This Agreement shall become effective as provided in Section 4.01, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or by other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
SECTION 9.07.    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or any such Affiliate to or for the credit or the account
of the Borrower against any of and all obligations of the Loan Parties now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under the Loan Documents
and although such obligations may be unmatured or are owed to a branch or office
of such Lender different from the branch or office holding such deposit or
obligation. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

72
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York, without regard to the conflict of laws principles
thereof. Notwithstanding the foregoing, it is understood and agreed that the
interpretation of (i) an “Acquired Business Material Adverse Effect” and whether
an “Acquired Business Material Adverse Effect” has occurred, (ii) the accuracy
of any representation made by the Acquired Business and whether as a result of
any inaccuracy thereof the Borrower (or an Affiliate) have the right (without
regard to any notice requirement) to terminate the Borrower’s (or its
Affiliates’) obligations (or to refuse to consummate the transactions) under the
Acquisition Agreement and (iii) whether the transactions have been consummated
in accordance with the terms of the Acquisition Agreement, in each case, shall
be governed by, and construed and interpreted in accordance with, the laws of
the State of Maryland; provided, further, that, with respect to any suit, action
or proceeding arising out of or relating to the Acquisition Agreement or the
transactions contemplated thereby and which do not involve any claims by or
against the Administrative Agent, the Arrangers or the Lenders or to which the
Administrative Agent, the Arrangers or the Lenders are not otherwise a party,
this sentence shall not override any jurisdiction provisions set forth in the
Acquisition Agreement.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and the
Borrower hereby irrevocably and unconditionally agrees that all claims arising
out of or relating to this Agreement or any other Loan Document brought by it or
any of its Affiliates shall be brought, and shall be heard and determined,
exclusively in such New York State or, to the extent permitted by law, in such
Federal court. Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding to enforce any Guarantee or
security interest against any Loan Party or any of its properties in the courts
of any jurisdiction.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT

73
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.    Confidentiality. (a) Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep and shall keep such Information confidential and the
disclosing party shall be responsible for any failure of such Persons to abide
by this Section 9.12), (b) to the extent requested by any regulatory authority
(including the Financial Industry Regulatory Authority and all successors
thereto), (c) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (d) to any other party to this Agreement, (e)
in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document, (f) subject to an agreement containing provisions not
less restrictive than those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement (in each case, other than to any
Competitor or any other prospective assignee or Participant to whom the Borrower
has affirmatively declined to provide its consent (to the extent such consent is
required under this Agreement) to the assignment or participation of Loans or
commitments under this Agreement) or (ii) any actual or prospective counterparty
(or its advisors) to any Swap Agreement relating to the Loan Parties and their
obligations, (g) with the consent of the Borrower, (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a non-confidential basis from a source other than a Loan Party that is not to
the knowledge of the receiving party in violation of any confidentiality
restrictions and (i) to the extent necessary in order to obtain CUSIP numbers
with respect to the Loans, to the CUSIP Service Bureau or any similar agency.
For the purposes of this Section, “Information” means all information received
from a Loan Party and/or its Related Parties or representatives relating to any
Loan Party, its Subsidiaries or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by any Loan Party and/or its Related
Parties or representatives, provided that, in the case of information received
from the Borrower and/or its Related Parties or any Subsidiary after the
Effective Date, such information is clearly identified at the time of delivery
as confidential or is required to be delivered by a Loan Party hereunder. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
(b)    Each Lender acknowledges that Information as defined in Section 9.12(a)
furnished to it pursuant to this Agreement may include material non-public
Information concerning the Loan Parties and their Related Parties or their
respective securities, and confirms that it has developed compliance procedures
regarding the use of material non-public Information and that it will handle
such material non-public Information in accordance with those procedures,
applicable law, including Federal and state securities laws, and the terms
hereof.
(c)    All information, including waivers and amendments, furnished by the Loan
Parties, their Related Parties or representatives or the Administrative Agent
pursuant to, or in the course of administering, this Agreement will be
syndicate-level information, which may contain material non-public

74
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




Information about the Loan Parties and their Related Parties or their respective
securities. Accordingly, each Lender represents to the Borrower (on behalf of
the Loan Parties) and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive Information that
may contain material non-public Information in accordance with its compliance
procedures, applicable law and the terms hereof.
SECTION 9.13.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”) hereby notifies the Loan Parties that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the names and addresses of the Loan Parties and other information that will
allow such Lender to identify the Loan Parties in accordance with the Act.
SECTION 9.14.    No Fiduciary Relationship. The Loan Parties agree that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Loan Parties, the Subsidiaries and
their Affiliates, on the one hand, and the Administrative Agent, the Arrangers,
the Lenders and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, the Lenders, or their Affiliates,
and no such duty will be deemed to have arisen in connection with any such
transactions or communications.
SECTION 9.15.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.16.    Release of Guarantees. (a) A Subsidiary Loan Party (other than
the Borrower) shall be automatically released from its obligations under the
Loan Documents upon the consummation of any transaction permitted by this
Agreement as a result of which (i) such Subsidiary Loan Party shall cease to be
a Subsidiary and (ii) each other Guarantee by such Subsidiary Loan Party of (x)
any Material Indebtedness of the Borrower and (y) the Indebtedness under the
Existing Credit Agreement shall be released.
(b) If (i) the 2016 Notes shall be redeemed, irrevocably defeased, prepaid or
repaid in full, (ii) TFM’s Guarantee of the 2016 Notes shall have been
terminated or (iii) TFM shall have been merged into the Borrower with the
Borrower as the surviving entity, then, subject to the further condition that
TFM at such time shall not be liable, directly or contingently, under any
Guarantee for (x) Material Indebtedness of the Borrower or (y) Indebtedness
under the Existing Credit Agreement (unless such Guarantee of other Material
Indebtedness and/or of Indebtedness under the Existing Credit Agreement shall
also be released at such time), the Guarantee of TFM under the Guarantee
Agreement shall be automatically released.
(c) In connection with any termination or release pursuant to this Section, the
Administrative Agent, upon receipt of any certificates or other documents
reasonably requested by it to confirm compliance with this Agreement, shall
promptly execute and deliver to the Borrower or the

75
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------





applicable Loan Party, at the Borrower’s expense, all documents that the
Borrower or such Loan Party shall reasonably request to evidence such
termination or release. The Lenders hereby irrevocably authorize the
Administrative Agent to take all actions specified in this Section 9.16.
SECTION 9.17.    Regulation U Representation by Lenders. Each Lender represents
to the Borrower, the Administrative Agent and the other Lenders that such Lender
in good faith is not relying upon any “margin stock” (as defined in Regulation U
of the Board) as collateral for the extension or maintenance of the credit
provided for in this Agreement or, that if such Lender is so relying, that the
amount of credit extended to the Borrower does not exceed the maximum loan value
of the collateral which indirectly secures such credit, as determined by such
Lender in accordance with the requirements of Regulation U.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

76
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
TYSON FOODS, INC.,
 
By:
/s/ Susan White
 
Name: Susan White
 
Title: Vice President and Treasurer






[Signature Page to 364-Day Bridge Term Loan Agreement]
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------






MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and Lender
 
By:
/s/ Subhalakshmi Ghosh-Kohli
 
Name: Subhalakshmi Ghosh-Kohli
 
Title: Authorized Signatory






[Signature Page to 364-Day Bridge Term Loan Agreement]
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




Morgan Stanley Bank, N.A., as a Lender
 
By:
/s/ Subhalakshmi Ghosh-Kohli
 
Name: Subhalakshmi Ghosh-Kohli
 
Title: Authorized Signatory


[Signature Page to 364-Day Bridge Term Loan Agreement]
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as a Lender
 
By:
/s/ Tony Yung
 
Name: Tony Yung
 
Title: Executive Director


[Signature Page to 364-Day Bridge Term Loan Agreement]
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA, as Lender
 
By:
/s/ Simone G. Vinocour McKeever
 
Name: Simone G. Vinocour McKeever
 
Title: Authorized Signatory


[Signature Page to 364-Day Bridge Term Loan Agreement]
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




HSBC Bank USA, National Association, as Lender
 
By:
/s/ Santiago Riviere
 
Name: Santiago Riviere
 
Title: Senior Vice President, Corporate Bank Group


[Signature Page to 364-Day Bridge Term Loan Agreement]
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




MIZUHO BANK, as Lender
 
By:
/s/ David Lim
 
Name: David Lim
 
Title: Authorized Signatory




[Signature Page to 364-Day Bridge Term Loan Agreement]
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. "RABOBANK NEDERLAND" NEW
YORK BRANCH, as Lender
 
By:
/s/ Nader Pasdar
 
Name: Nader Pasdar
 
Title: Managing Director
 
 
By:
/s/ Eric Rogowski
 
Name: Eric Rogowski
 
Title: Vice President


[Signature Page to 364-Day Bridge Term Loan Agreement]
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




U.S. Bank National Association, as Lender
 
By:
/s/ James D. Pegues
 
Name: Janes D. Pegues
 
Title: Vice President


[Signature Page to 364-Day Bridge Term Loan Agreement]
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




The Bank of Tokyo Mitsubishi DFJ, Ltd., as Lender
 
By:
/s/ Christine Howatt
 
Name: Christine Howatt
 
Title: Authorized Signatory


[Signature Page to 364-Day Bridge Term Loan Agreement]
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender
 
 
 
 
By:
/s/ Blake Wright
 
Name: Blake Wright
 
Title: Managing Director
 
 
 
By:
/s/ James Austin
 
Name: James Austin
 
Title: Vice President








[Signature Page to 364-Day Bridge Term Loan Agreement]
    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




Schedule I
Pricing Schedule
“Applicable Rate” means for any day, with respect to any ABR Loan or
Eurocurrency Loan, the applicable rate per annum set forth below under the
caption “ABR Spread” or “Eurocurrency Spread”, as the case may be, based upon
the Facility Ratings, if available from each of S&P, Moody’s and Fitch, and, if
the Facility Ratings are not available from each rating agency, based upon the
Corporate Ratings, as of the dates listed below:
Applicable Ratings (S&P, Moody’s and Fitch)
Applicable Rate
Initial Closing Date through 89 days after Initial Closing Date
90 days after Initial Closing Date through 179 days after Initial Closing Date
180 days after Initial Closing Date through 269 days after Initial Closing Date
270 days after Initial Closing Date and thereafter
ABR Spread
Eurocurrency Spread
ABR Spread
Eurocurrency Spread
ABR Spread
Eurocurrency Spread
ABR Spread
Eurocurrency Spread
Rating Level 1: BBB+/Baa1/BBB+ or above
25.0 bps
125.0 bps
50.0 bps
150.0 bps
75.0 bps
175.0 bps
125.0 bps
225.0 bps
Rating Level 2: BBB/Baa2/BBB
50.0 bps
150.0 bps
75.0 bps
175.0 bps
100.0 bps
200.0 bps
150.0 bps
250.0 bps
Rating Level 3: BBB-/Baa3/BBB-
75.0 bps
175.0 bps
100.0 bps
200.0 bps
125.0 bps
225.0 bps
175.0 bps
275.0 bps
Rating Level 4: BB+/Ba1/BB+
100.0 bps
200.0 bps
125.0 bps
225.0 bps
175.0 bps
275.0 bps
225.0 bps
325.0 bps
Rating Level 5: BB/Ba2/BB or lower or unrated
150.0 bps
250.0 bps
175.0 bps
275.0 bps
225.0 bps
325.0 bps
275.0 bps
375.0 bps



In the event of split Rating Levels, the ABR Spread and Eurocurrency Spread, as
applicable, will be based upon the Rating Level in effect for two of the rating
agencies, or, if all three rating agencies have different Rating Levels, then
the ABR Spread and Eurocurrency Spread, as applicable, will be based upon the
Rating Level that is between the Rating Levels of the other two rating agencies.
If the rating system of Moody’s, S&P or Fitch shall change, or if any such
rating agency shall cease to be in the business of issuing credit facility
ratings and corporate credit ratings (so that neither a Facility Rating nor a
Corporate Rating is available from such rating agency), the Borrower and the
Required Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the non‑availability of such ratings from
such rating agency and, pending the effectiveness of any such amendment, the
rating of such rating agency shall be determined by reference to the rating most
recently in effect from such rating agency prior to such change or cessation.



    
US_ACTIVE:\44499436\10\64058.0192

--------------------------------------------------------------------------------




Schedule II
Commitment Schedule


Lender
Commitment
MORGAN STANLEY BANK, N.A.


$570,713,391.74


MORGAN STANLEY SENIOR FUNDING, INC.


$1,709,286,608.26


JPMORGAN CHASE BANK, N.A.


$1,567,500,000.00


ROYAL BANK OF CANADA


$570,000,000.00


HSBC BANK USA, NATIONAL ASSOCIATION


$256,500,000.00


MIZUHO BANK, LTD.


$256,500,000.00


COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK NEDERLAND” NEW
YORK BRANCH


$256,500,000.00


U.S. BANK NATIONAL ASSOCIATION


$256,500,000.00


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.


$128,250,000.00


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK


$128,250,000.00


TOTAL:


$5,700,000,000.00






